                          Case 21-10482-MFW                   Doc 4      Filed 04/01/21          Page 1 of 47




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE


         In re:                                                                Chapter 11

         ALAMO DRAFTHOUSE CINEMAS                                              Case No. 21-10474 (MFW)
         HOLDINGS, LLC, et al.,
                                                                               (Jointly Administered)
                                                          1
                                               Debtors.


                       GLOBAL NOTES AND STATEMENT OF LIMITATIONS,
                   METHODOLOGY, AND DISCLAIMER REGARDING THE DEBTORS’
                         SCHEDULES OF ASSETS AND LIABILITIES AND
                            STATEMENTS OF FINANCIAL AFFAIRS

                Alamo Drafthouse Cinemas Holdings, LLC and its affiliated debtors and debtors in
         possession (each, a “Debtor,” and collectively, the “Debtors”) are filing their respective
         Schedules of Assets and Liabilities (collectively, the “Schedules”) and Statements of Financial
         Affairs (collectively, the “Statements” and, together with the Schedules, the “Schedules and
         Statements”) in the United States Bankruptcy Court for the District of Delaware (the “Court”).
         The Debtors, with the assistance of their professional advisors, prepared the Schedules and
         Statements in accordance with section 521 of title 11 of the United States Code, 11 U.S.C. §§ 101–
         1532 (the “Bankruptcy Code”), and Rule 1007 of the Federal Rules of Bankruptcy Procedure (the
         “Bankruptcy Rules”).

                 These Global Notes and Statement of Limitations, Methodology, and Disclaimer
         Regarding the Debtors’ Schedules of Assets and Liabilities and Statements of Financial Affairs
         (collectively, the “Global Notes”) pertain to, are incorporated by reference in, and comprise an




         1
             The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number,
             are: Alamo Drafthouse Cinemas Holdings, LLC (2205); Alamo Drafthouse Cinemas, LLC (5717); Alamo Vineland,
             LLC (1626); Alamo League Investments GP, LLC (1811); Alamo League Investments, Ltd. (7227); Alamo South
             Lamar GP, LLC (3632); Alamo South Lamar, LP (4563); Alamo Drafthouse Raleigh, LLC (5979); Alamo DH
             Anderson Lane, LLC (3642); Alamo Yonkers, LLC (4971); Alamo Mission, LLC (2284); Alamo Ritz, LLC (9465);
             Alamo Mueller, LLC (1221); Mondo Tees, LLC (6900); Alamo City Foundry, LLC (6092); Alamo Mainstreet, LLC
             (2052); Alamo City Point, LLC (3691); Alamo Liberty, LLC (5755); Alamo Satown, LLC (6197); Alamo
             Marketplace, LLC (7041); Alamo Stone Oak, LLC (8398); Alamo Westlakes, LLC (4931); Alamo Park North, LLC
             (1252); Alamo North SA, LLC (6623); Alamo Avenue B, LLC (8950); Alamo Slaughter Lane GP, LLC (6968);
             Alamo Slaughter Lane, Ltd. (5341); Alamo Cinema Group I GP, LLC (9537); Alamo Cinema Group I, LP (9656);
             Alamo Westminster, LLC (8906); Alamo Staten Island, LLC (7781); Alamo Aspen Grove, LLC (7786); Alamo
             Lakeline, LLC (5294); Alamo Sloans, LLC (9343). The location of the Debtors’ service address is: 3908 Avenue B,
             Austin, Texas 78751.
27927056.3
                          Case 21-10482-MFW                Doc 4        Filed 04/01/21         Page 2 of 47




         integral part of, the Schedules and Statements. These Global Notes should be referred to, and
         reviewed in connection with, any review of the Schedules and Statements.2

                 The Schedules and Statements have been prepared based on information provided by the
         Debtors’ management and are unaudited and subject to potential adjustment. In preparing the
         Schedules and Statements, the Debtors relied on financial data derived from their books and
         records that was available at the time of preparation. The Debtors have used commercially
         reasonable efforts to ensure the accuracy and completeness of such financial information;
         however, subsequent information or discovery may result in material changes to the Schedules
         and/or the Statements, and inadvertent errors, omissions or inaccuracies may exist. The Debtors
         and their estates reserve all rights to amend or supplement the Schedules and Statements.

         Reservation of Rights. Nothing contained in the Schedules and Statements, or these Global
         Notes, shall constitute a waiver of any of the Debtors’ rights or an admission with respect to their
         chapter 11 cases, including, but not limited to, any issues involving objections to claims, setoff or
         recoupment, equitable subordination, defenses, characterization or re-characterization of contracts,
         leases and claims, assumption or rejection of contracts and leases and/or causes of action arising
         under the Bankruptcy Code or any other applicable laws to recover assets or avoid transfers.

         Description of the Case and “as of” Information Date. On March 3, 2021 (the “Petition Date”),
         the Debtors each filed a voluntary petition for relief with the Court under chapter 11 of the
         Bankruptcy Code. The Debtors are operating their businesses as debtors in possession pursuant to
         sections 1107(a) and 1108 of the Bankruptcy Code. Unless otherwise indicated herein or in the
         Schedules and Statements, all financial information of the Debtors in the Schedules and Statements
         and these Global Notes is provided as of March 4, 2021, which is the closest final month-end date
         to the Petition Date. Debtor Mondo Tees, LLC most recently reported its royalty payments as of
         December 31, 2020.

         Basis of Presentation. The Schedules and Statements do not purport to represent financial
         statements prepared in accordance with Generally Accepted Accounting Principles (“GAAP”),
         nor are they intended to fully reconcile to any financial statements prepared by the Debtors.

         Recharacterization. Notwithstanding the Debtors’ reasonable efforts to properly characterize,
         classify, categorize, or designate certain claims, assets, executory contracts, unexpired leases, and
         other items reported in the Schedules and Statements, the Debtors may nevertheless seek to
         recharacterize, reclassify, recategorize, redesignate, add, or delete items included in or excluded
         from the Schedules and Statements, and the Debtors and their estates reserve all rights in this
         regard.

         Insiders. Prior to the Petition Date, the Debtors appointed Michael Foreman as the Debtors’
         independent director. As such, Mr. Foreman has been included on Statement 4.


         2
             These Global Notes are in addition to any specific notes that may be contained in the Schedules and Statements. The
             fact that the Debtors have prepared a general note herein with respect to any of the Schedules and Statements, and not
             to others, should not be interpreted as a decision by the Debtors to exclude the applicability of such general note to
             any of the other Schedules or Statements, as appropriate.
27927056.3

                                                                    2
                      Case 21-10482-MFW           Doc 4       Filed 04/01/21   Page 3 of 47




         Summary of Significant Reporting Policies. The following is a summary of certain significant
         reporting policies:

                a.     Current Market Value—Net Book Value. In many instances, current market
                       valuations are neither maintained by, nor readily available to, the Debtors. It would
                       be prohibitively expensive and unduly burdensome to obtain current market
                       valuations of the Debtors’ property interests that are not maintained or readily
                       available. Accordingly, unless otherwise indicated herein or in the Schedules and
                       Statements, the Schedules and Statements reflect the net book values, rather than
                       current market values, of the Debtors’ assets as of the Petition Date (unless another
                       date is indicated herein or in the Schedules and Statements) and may not reflect the
                       net realizable value.

                b.     First Day Orders. Pursuant to various “first day” orders and any supplements or
                       amendments to such orders entered by the Court (each, a “First Day Order,” and
                       collectively, the “First Day Orders”), the Debtors and their estates are authorized
                       to pay certain pre-petition claims, including, without limitation, certain claims
                       related to employee wages, benefits, and reimbursements, claims for taxes and fees,
                       and claims related to their insurance program and customer programs. Except to
                       the extent that these parties have claims in excess of the authority granted to the
                       Debtors under the First Day Orders, in certain instances, the Debtors may have not
                       included certain claims of this nature in the Schedules and Statements.

                c.     Setoffs. To the extent the Debtors have incurred or effectuated any ordinary course
                       setoffs with third parties (including, without limitation, customers and vendors)
                       prior to the Petition Date, or are subject to the occurrence of, or maintain the right
                       to effectuate, ordinary course setoffs on account of activities occurring prior to the
                       Petition Date, such setoffs are excluded from the Schedules and Statements. The
                       Debtors and their estates reserve all of their rights with respect to any such setoffs.

                d.     Credits and Adjustments. Claims of creditors are listed in the amounts entered
                       on the Debtors’ books and records and may not reflect credits, allowances or other
                       adjustments due from such creditors to the Debtors. The Debtors and their estates
                       reserve all of their rights with regard to such credits, allowances and other
                       adjustments, including, without limitation, the right to assert claims objections,
                       setoffs, and recoupments with respect to the same.

                e.     Accounts Receivable. The accounts receivable information listed on Schedule
                       A/B includes both billed and unbilled receivables, and is net of allowance for
                       doubtful accounts, which is minimal.

                f.     Leases. In the ordinary course of business, the Debtors may lease certain real
                       property, fixtures and equipment from certain third-party lessors for use in the
                       operation of their business. Nothing in the Schedules and Statements is, or shall be
                       construed as, an admission as to the determination of the legal status of any lease
                       (including, without limitation, whether any lease is a true lease or a financing


27927056.3

                                                          3
                        Case 21-10482-MFW          Doc 4       Filed 04/01/21    Page 4 of 47




                        arrangement, and whether such lease is unexpired), and the Debtors and their
                        estates reserve all rights with respect to such issues.

                g.      Executory Contracts and Unexpired Leases. The Debtors have not set forth
                        executory contracts and unexpired leases as assets in the Schedules and Statements,
                        even though these contracts and leases may have some value to the Debtors’ estate.
                        Rather, the Debtors’ executory contracts and unexpired leases have been set forth
                        solely on Schedule G. The Debtors’ rejection of executory contracts and unexpired
                        leases may result in the assertion of rejection damages claims; however, the
                        Schedules and Statements do not reflect any claims for rejection damages. The
                        Debtors and their estates reserve any and all rights with respect to the assertion of
                        any such claims.

         Unknown or Undetermined Amounts. Where a description of an amount is left blank or listed
         as “unknown” or “undetermined,” such response is not intended to reflect upon the materiality of
         such amount.

         Liabilities. At the time of the filing of the Schedules and Statements, the Debtors are continuing
         to reconcile certain accounts payable liabilities. The Debtors have sought to allocate liabilities
         between the prepetition and post-petition periods based on the information available at the time of
         the filing of the Schedules and Statements. As additional information becomes available and
         further research is conducted, the allocation of liabilities between the prepetition and post-petition
         periods may change. Accordingly, the Debtors and their estates reserve all rights to amend,
         supplement, or otherwise modify the Schedules and Statements as necessary or appropriate.

         The liabilities listed on the Schedules do not reflect any analysis of any claims under section
         503(b)(9) of the Bankruptcy Code. Accordingly, the Debtors and their estates reserve all rights to
         dispute or challenge the validity of any claims asserted under section 503(b)(9) of the Bankruptcy
         Code, or the characterization of the structure of any transaction, document or instrument related to
         any such claim.

         Estimates. To timely close their books and records, the Debtors were required to make certain
         estimates and assumptions that affect the reported amounts of assets and liabilities and reported
         revenue and expenses. The Debtors and their estates reserve all rights to amend the reported
         amounts of assets, liabilities, revenue and expenses to reflect changes in those estimates and
         assumptions.

         Classifications. Listing a claim (a) on Schedule D as “secured,” (b) on Schedule E as “unsecured
         priority,” or (c) on Schedule F as “unsecured non-priority,” or listing a contract or lease on
         Schedule G as “executory” or “unexpired,” does not constitute an admission by the Debtors or
         their estates of the legal rights of any claimant, or a waiver of the rights of the Debtors or their
         estates to recharacterize or reclassify any claim or contract.

         Claims Description. Any failure to designate a claim on the Schedules as “disputed,”
         “contingent,” or “unliquidated” does not constitute an admission by the Debtors and their estates
         that such amount is not “disputed,” “contingent” or “unliquidated.” The Debtors and their estates
         reserve all rights to dispute, or to assert any offsets or defenses to, any claim reflected on the

27927056.3

                                                           4
                        Case 21-10482-MFW          Doc 4       Filed 04/01/21    Page 5 of 47




         Schedules on any grounds, including, without limitation, amount, liability, validity, priority or
         classification, or to otherwise subsequently designate any claim as “disputed,” “contingent” or
         “unliquidated.” Listing a claim on the Schedules does not constitute an admission of liability by
         the Debtors and their estates, and the Debtors and their estates reserve all rights to amend the
         Schedules.

         Guaranties and Other Secondary Liability Claims. Guaranties and other secondary liability
         claims (collectively, the “Guaranties”) with respect to the Debtors’ contracts and leases may not
         be included on Schedule H; however, certain Guaranties embedded in the Debtors’ executory
         contracts, unexpired leases, secured financings, debt instruments and similar agreements may
         exist. Therefore, the Debtors and their estates reserve all rights to amend the Schedules to the
         extent additional Guaranties are identified.

                                            NOTES FOR SCHEDULES

         Schedule A/B— Assets – Real and Personal Property. Despite their commercially reasonable
         efforts to identify all known assets, the Debtors may not have listed all of their respective causes
         of action or potential causes of action against third parties as assets in the Schedules and
         Statements, including, but not limited to, causes of action arising under the Bankruptcy Code or
         any other applicable laws to recover assets or avoid transfers. The Debtors and their estates reserve
         all rights with respect to any claims and causes of action that they may have, and neither these
         Global Notes nor the Schedules and Statements shall be deemed a waiver of any such claims and
         causes of action, or in any way prejudice, impair or otherwise affect the assertion of such claims
         and causes of action.

         As applicable, ownership interests in businesses, partnerships, and joint ventures (including any
         subsidiaries) have been listed in Schedule A/B, Part 4, at net book value. The fair market value of
         such ownership is dependent on numerous variables and factors and may differ significantly from
         the listed net book value.

         Any leasehold improvements and equipment identified on Schedule A/B, Part 8 are listed net of
         any depreciation. In addition, for purposes of Schedule A/B, Questions 47 and 50, where a value
         is stated for equipment, such value is the gross book value set forth on the Debtors’ fixed asset
         ledger.

         Patents, trademarks, and other intellectual property is listed on Schedule A/B, Part 10 as an
         unknown or undetermined amount on account of the fact that the fair market value of such
         ownership is dependent on numerous variables and factors and may differ significantly from the
         net book value.

         Certain of the Debtors’ assets listed in response to Schedule A/B, Question 75 may also be captured
         in response to Schedule A/B, Part 3.

         Schedule D—Creditors Holding Secured Claims. Except as otherwise agreed pursuant to a
         stipulation, agreed order, or general order entered by the Court that is or becomes final, the Debtors
         and their estates reserve all rights to dispute or challenge the validity, perfection or immunity from
         avoidance of any lien purported to be granted or perfected in any specific asset to a creditor listed
27927056.3

                                                           5
                        Case 21-10482-MFW           Doc 4       Filed 04/01/21    Page 6 of 47




         on Schedule D. Moreover, although the Debtors may have scheduled claims of creditors as secured
         claims for informational purposes, no current valuation of the Debtors’ assets in which such
         creditors may have a lien has been undertaken. Except as otherwise agreed pursuant to a
         stipulation, agreed order, or general order entered by the Court that is or becomes final, the Debtors
         and their estates reserve all rights to dispute or challenge the secured nature of any such claim or
         the characterization of the structure of any transaction, document or instrument related to any such
         claim. The descriptions provided in Schedule D are intended only to be a summary.

         The Debtors have not included on Schedule D all parties that may believe their claims are secured
         through setoff rights, deposits posted by, or on behalf of, the Debtors, inchoate statutory lien rights,
         or real property lessors, utility companies and other parties that may hold security deposits.

         By listing a party on Schedule D based on a UCC-1 filing, the Debtors and their estates are not
         conceding that such party actually holds a perfected, unavoidable security interest in the asset that
         is the subject of such filing, and reserve all rights as set forth in these Global Notes.

         Certain of the amounts listed for parties on Schedule D may not be reflective of any accrued and
         unpaid interest, prepayment premiums, and other similar fees or expenses to which such parties
         may be entitled.

         Schedule E—Creditors Holding Unsecured Priority Claims. The Debtors have not listed on
         Schedule E certain tax and priority employee wage and benefit claims for which the Debtors have
         been granted authority (but not direction) to pay pursuant to a First Day Order. The Debtors
         believe that such claims have been, or will be, satisfied in the ordinary course of business during
         the chapter 11 case pursuant to the authority granted in the relevant First Day Orders. The Debtors
         and their estates reserve all rights to dispute or challenge whether creditors listed on Schedule E
         are entitled to priority claims.

         Schedule F—Creditors Holding Unsecured Non-Priority Claims. Certain creditors listed on
         Schedule F may owe amounts to the Debtors; as such, the Debtors and their estates may have valid
         setoff and recoupment rights with respect to such amounts, which rights are not reflected on
         Schedule F. Also, the amounts listed on Schedule F reflect known prepetition claims as of Petition
         Date. Such amounts do not reflect any rights of setoff or recoupment that may be asserted by any
         creditors listed on Schedule F, and the Debtors and their estates reserve all rights to challenge any
         setoff and recoupment rights that may be asserted against them. The Debtors and their estates
         reserve all rights to dispute or challenge the validity, perfection or immunity from avoidance of
         any lien purported to be perfected by a creditor listed on Schedule F.

         As noted above, certain claims listed on Schedule F may be entitled to priority under section
         503(b)(9) of the Bankruptcy Code, and the Debtors and their estates reserve all rights with respect
         to any such claims.

         The Debtors have used commercially reasonable efforts to include all creditors on Schedule F;
         however, the Debtors believe that there are instances in which vendors have yet to provide proper
         invoices for prepetition goods or services. While the Debtors maintain general accruals to account
         for these liabilities in accordance with GAAP, these amounts are estimates and not tracked on a
         vendor by vendor basis, and as such may not have been included on Schedule F.
27927056.3

                                                            6
                       Case 21-10482-MFW           Doc 4       Filed 04/01/21   Page 7 of 47




         The Debtors may have listed on Schedule F certain (but not all) unsecured non-priority employee
         wage or benefit claims for which the Debtors have been granted authority (but not direction) to
         pay pursuant to a First Day Order. The Debtors believe that such claims have been, or will be,
         satisfied in the ordinary course of business during the chapter 11 case pursuant to the authority
         granted in the relevant First Day Orders. The Debtors and their estates reserve their rights to
         dispute or challenge whether creditors listed on Schedule F are entitled to priority claims.

         Schedule G—Executory Contracts and Unexpired Leases. Although commercially reasonable
         efforts have been made to ensure the accuracy of Schedule G regarding executory contracts and
         unexpired leases, inadvertent errors, omissions or over-inclusion may have occurred in preparing
         Schedule G. In the ordinary course of business, the Debtors enters into various agreements with
         their customers and vendors. The Debtors may have entered into various other types of agreements
         in the ordinary course of their business, such as indemnity agreements, supplemental agreements,
         letter agreements, and confidentiality agreements that may not be set forth in Schedule G.
         Omission of a contract, lease or other agreement from Schedule G does not constitute an admission
         that such omitted contract, lease or agreement is not an executory contract or unexpired lease.
         Schedule G may be amended at any time to add any omitted executory contracts, unexpired leases
         and other agreements to which the Debtors are a party, including, without limitation, to add any
         executory contracts, unexpired leases and other agreements that the Debtors, due to the voluminous
         number of such contracts, leases and agreements, was unable to list on Schedule G at this time.
         Likewise, the listing of an agreement on Schedule G does not constitute an admission that such
         agreement is an executory contract or unexpired lease, or that such agreement was in effect or
         unexpired on the Petition Date, or is valid or enforceable. The agreements listed on Schedule G
         may have expired or may have been modified, amended, or supplemented from time to time by
         various amendments, restatements, waivers, estoppel certificates, letters and other documents,
         instruments and agreements that may not be listed on Schedule G.

         Any and all rights, claims and causes of action of the Debtors and their estates with respect to the
         agreements listed on Schedule G are hereby reserved and preserved. The Debtors and their estates
         hereby reserve all of their rights to: (a) dispute the validity, status, or enforceability of any
         agreements set forth on Schedule G; (b) dispute or challenge the characterization of the structure
         of any transaction, document or instrument related to a creditor’s claim, including, but not limited
         to, the agreements listed on Schedule G; and (c) amend or supplement Schedule G, as necessary,
         including, without limitation, to modify which Debtor entities are a counterparty to the agreements.

                                          NOTES FOR STATEMENTS

         Statement 3. Statement 3 includes any disbursement or other transfer made by the Debtors, except
         for those made to insiders, employees, and bankruptcy professionals. The amounts listed in
         Statement 3 reflect that Debtors’ disbursements netted against any check level detail; thus, to the
         extent a disbursement was made to pay for multiple invoices, only one entry has been listed on
         Statement 3.

         Statement 7. The Debtors and their estates reserve all rights, claims and defenses with respect to
         any and all listed lawsuits and administrative proceedings (or potential lawsuits and administrative
         proceedings). The listing of any such suits and proceedings shall not constitute an admission by
27927056.3

                                                           7
                        Case 21-10482-MFW           Doc 4       Filed 04/01/21    Page 8 of 47




         the Debtors and their estates of any liabilities or that the actions or proceedings were correctly filed
         against the Debtors. The Debtors and their estates reserve all rights to assert that the Debtors are
         not an appropriate party to such actions or proceedings. The Debtors may not have included on
         Statement 7 certain parties that may have asserted informal workers’ compensation claims or
         similar claims that were resolved or otherwise addressed without formal litigation or an
         administrative hearing or similar proceeding having been commenced.

         Statement 16. From time to time, the Company collects personally identifiable information
         (“PII”) in the nature of customer names, addresses, email addresses, birth dates, or phone numbers,
         but such PII may not be stored on the Debtors’ servers.

         Statement 25. As described more fully in the Declaration of Matthew Vonderahe in Support of
         Chapter 11 Petitions and First Day Motions [Docket No. 11], on June 13, 2018, the members of
         Debtor Alamo Drafthouse Cinemas, LLC, along with members and partners of certain entities
         under common control consummated a recapitalization of ADC and its affiliates (the
         “Recapitalization”). Pursuant to the Recapitalization, certain entities included on Statement 25
         were transferred to the Debtors’ non-debtor affiliates.

         Statement 26(d). From time to time, the Debtors provided financial statements in the ordinary
         course of business to certain parties for business, statutory, credit, financing and other reasons.
         Recipients have included regulatory agencies, financial institutions, investment banks, vendors,
         landlords, debtholders and their legal and financial advisors. Due to the confidentiality
         requirements of related non-disclosure agreements, and the number of parties that have received
         such statements, such parties may not be listed in response to this question.

         Statement 27. Any inventories included on Statement 27 that are dated as of March 5, 2021 reflect
         the month-end inventories conducted at the applicable Debtor’s theater venue(s).




27927056.3

                                                            8
                                                 Case 21-10482-MFW                                           Doc 4                Filed 04/01/21                  Page 9 of 47
  Fill in this information to identify the case:

 Debtor        Alamo DH Anderson Lane, LLC


 United States Bankruptcy Court for the:                   District of Delaware


 Case number             21-10482
  (if known)
                                                                                                                                                                                 ¨ Check if this is an
                                                                                                                                                                                    amended filing


 Official Form 206Sum
 Summary of Assets and Liabilities for Non-Individuals                                                                                                                                           12/15




  Part 1:        Summary of Assets




 1. Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)


     1a.       Real property:
                                                                                                                                                                                      $885,195.69
               Copy line 88 from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
               .

     1b.       Total personal property:
                                                                                                                                                                                    $1,852,592.84
               Copy line 91A from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
               .

     1c.       Total of all property:
                                                                                                                                                                                    $2,737,788.53
               Copy line 92 from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
               .




    Part 2:         Summary of Liabilities




   2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                                                                                                                                                                                  $105,532,396.18
        Copy the total dollar amount listed in Column A , Amount of claim, from line 3 of Schedule D . . . . . . . . .




   3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206EF)


        3a.      Total claim amounts of priority unsecured claims:
                                                                                                                                                                                 NOT APPLICABLE
                 Copy the total claims from Part 1 from line 6a of Schedule E/F . . . . . . . . . . . . . . . . . . . . . . . . . . .
                 .

        3b.      Total amount of claims of nonpriority amount of unsecured claims:
                 Copy the total of the amount of claims from Part 2 from line 6b of Schedule E/F . . . . . . . . . . . . . .
                                                                                                                                                                      +               $383,047.11




   4. Total liabilities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
                                                                                                                                                                                  $105,915,443.29
        Lines 2 + 3a + 3b




Official Form 206Sum                                                                                                                                                                          Page 1 of 1
                                      Case 21-10482-MFW                        Doc 4        Filed 04/01/21           Page 10 of 47
  Fill in this information to identify the case:

 Debtor        Alamo DH Anderson Lane, LLC


 United States Bankruptcy Court for the:      District of Delaware


 Case number          21-10482
  (if known)
                                                                                                                                                ¨ Check if this is an
                                                                                                                                                   amended filing


 Official Form 206A/B
 Schedule A/B: Assets - Real and Personal Property                                                                                                                  12/15

 Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include
 all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which
 have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or
 unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

 Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
 the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
 additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.


 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.


 Part 1:        CASH AND CASH EQUIVALENTS

 1.     DOES THE DEBTOR HAVE ANY CASH OR CASH EQUIVALENTS?
        þ      No. Go to Part 2.
        ¨      Yes. Fill in the information below.



                                                                                                                                                Current value of
           All cash or cash equivalents owned or controlled by the debtor
                                                                                                                                                debtor’s interest

 2.     CASH ON HAND


 3.     CHECKING, SAVINGS, MONEY MARKET, OR FINANCIAL BROKERAGE ACCOUNTS
        (IDENTIFY ALL)


 4.     OTHER CASH EQUIVALENTS


 5      Total of Part 1.
                                                                                                                                                       NOT APPLICABLE
        ADD LINES 2 THROUGH 4 (INCLUDING AMOUNTS ON ANY ADDITIONAL SHEETS). COPY THE
        TOTAL TO LINE 80.

 Part 2:        DEPOSITS AND PREPAYMENTS

 6.     DOES THE DEBTOR HAVE ANY DEPOSITS OR PREPAYMENTS?
        ¨      No. Go to Part 3.
        þ      Yes. Fill in the information below.



                                                                                                                                                Current value of
                                                                                                                                                debtor’s interest

 7.     DEPOSITS, INCLUDING SECURITY DEPOSITS AND UTILITY DEPOSITS

        DESCRIPTION, INCLUDING NAME OF HOLDER OF DEPOSIT

        7.1.        P6 BS - DEPOSIT                                                                                                                             $1,275.00


 8.     PREPAYMENTS, INCLUDING PREPAYMENTS ON EXECUTORY CONTRACTS, LEASES,
        INSURANCE, TAXES, AND RENT

        DESCRIPTION, INCLUDING NAME OF HOLDER OF PREPAYMENT




Official Form 206A/B                                             Schedule A/B: Assets - Real and Personal Property                                            Page 1 of 8
 Debtor                              Case 21-10482-MFW
               Alamo DH Anderson Lane, LLC                        Doc 4        Filed 04/01/21
                                                                                     Case number             Page
                                                                                                    (if known)      11 of 47
                                                                                                                21-10482

               (Name)



                                                                                                                                Current value of
                                                                                                                                debtor’s interest

 8.    PREPAYMENTS, INCLUDING PREPAYMENTS ON EXECUTORY CONTRACTS, LEASES,
       INSURANCE, TAXES, AND RENT

       DESCRIPTION, INCLUDING NAME OF HOLDER OF PREPAYMENT

       8.1.        PREPAID - IRONEDGE GROUP                                                                                                     $1,134.97

       8.2.        PREPAID - SCHWABE, WILLIAMSON & WYATT PC                                                                                     $5,250.00

       8.3.        PREPAID - SIX FEET AWAY                                                                                                      $1,339.55

       8.4.        PREPAID - TEXAS ALCOHOLIC BEVERAGE COMMISSION                                                                                $1,460.03


 9     Total of Part 2.
                                                                                                                                              $10,459.55
       ADD LINES 7 THROUGH 8. COPY THE TOTAL TO LINE 81.

 Part 3:       ACCOUNTS RECEIVABLE

 10.   DOES THE DEBTOR HAVE ANY ACCOUNTS RECEIVABLE?
       þ      No. Go to Part 4.
       ¨      Yes. Fill in the information below.



                                                                                                                                Current value of
                                                                                                                                debtor’s interest

 11.   ACCOUNTS RECEIVABLE


 12    Total of Part 3.
                                                                                                                                       NOT APPLICABLE
       CURRENT VALUE ON LINES 11A + 11B = LINE 12. COPY THE TOTAL TO LINE 82.

 Part 4:       INVESTMENTS

 13.   DOES THE DEBTOR OWN ANY INVESTMENTS?
       þ      No. Go to Part 5.
       ¨      Yes. Fill in the information below.



                                                                                                        Valuation method used   Current value of
                                                                                                        for current value       debtor’s interest

 14.   MUTUAL FUNDS OR PUBLICLY TRADED STOCKS NOT INCLUDED IN PART 1

       NAME OF FUND OR STOCK:


 15.   NON-PUBLICLY TRADED STOCK AND INTERESTS IN INCORPORATED AND
       UNINCORPORATED BUSINESSES, INCLUDING ANY INTEREST IN AN LLC, PARTNERSHIP,
       OR JOINT VENTURE


 16.   GOVERNMENT BONDS, CORPORATE BONDS, AND OTHER NEGOTIABLE AND
       NON-NEGOTIABLE INSTRUMENTS NOT INCLUDED IN PART 1

       DESCRIBE:


 17    Total of Part 4.
                                                                                                                                       NOT APPLICABLE
       ADD LINES 14 THROUGH 16. COPY THE TOTAL TO LINE 83.

 Part 5:       INVENTORY, EXCLUDING AGRICULTURE ASSETS

 18.   DOES THE DEBTOR OWN ANY INVENTORY (EXCLUDING AGRICULTURE ASSETS)?
       ¨      No. Go to Part 6.
       þ      Yes. Fill in the information below.



                                                     Date of the last         Net book value of         Valuation method used   Current value of
           General description
                                                     physical inventory       debtor's interest         for current value       debtor’s interest
                                                                              (Where available)


Official Form 206A/B                                Schedule A/B: Assets - Real and Personal Property                                         Page 2 of 8
 Debtor                             Case 21-10482-MFW
               Alamo DH Anderson Lane, LLC                                 Doc 4        Filed 04/01/21
                                                                                              Case number             Page
                                                                                                             (if known)      12 of 47
                                                                                                                         21-10482

               (Name)



                                                              Date of the last         Net book value of         Valuation method used         Current value of
           General description
                                                              physical inventory       debtor's interest         for current value             debtor’s interest
                                                                                       (Where available)

 19.   RAW MATERIALS

       19.1.       FOOD AND BEVERAGE ITEMS                                                                                                                    UNKNOWN


 20.   WORK IN PROGRESS

       NONE


 21.   FINISHED GOODS, INCLUDING GOODS HELD FOR RESALE

       21.1.       BEVERAGE ITEMS                            3/5/2020                               $6,936.08    DELIVERED COST                                $6,936.08


 22.   OTHER INVENTORY OR SUPPLIES

       22.1.       OTHER                                                                          $16,199.51     DELIVERED COST                               $16,199.51

       22.2.       SUPPLIES                                                                         $2,012.33    DELIVERED COST                                $2,012.33

       22.3.       SUPPLIES                                                                                                                                   UNKNOWN


 23    Total of Part 5.
                                                                                                                                                              $25,147.92
       ADD LINES 19 THROUGH 22. COPY THE TOTAL TO LINE 84.

 24.   Is any of the property listed in Part 5 perishable?
       ¨ No
       þ Yes

 25.   Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
       ¨ No
       þ Yes        Book value                         Valuation method                                                                  Current value

 26.   Has any of the property listed in Part 5 been appraised by a professional within the last year?
       þ No
       ¨ Yes
 Part 6:       FARMING AND FISHING-RELATED ASSETS (OTHER THAN TITLED MOTOR VEHICLES AND LAND)

 27.   DOES THE DEBTOR OWN OR LEASE ANY FARMING AND FISHING-RELATED ASSETS (OTHER THAN TITLED MOTOR VEHICLES AND
       LAND)?
       þ     No. Go to Part 7.
       ¨     Yes. Fill in the information below.


                                                                                       Net book value of         Valuation method used         Current value of
           General description
                                                                                       debtor's interest         for current value             debtor’s interest
                                                                                       (Where available)

 28.   CROPS—EITHER PLANTED OR HARVESTED


 29.   FARM ANIMALS EXAMPLES: LIVESTOCK, POULTRY, FARM-RAISED FISH


 30.   FARM MACHINERY AND EQUIPMENT (OTHER THAN TITLED MOTOR VEHICLES) (OTHER
       THAN TITLED MOTOR VEHICLES)


 31.   FARM AND FISHING SUPPLIES, CHEMICALS, AND FEED


 32.   OTHER FARMING AND FISHING-RELATED PROPERTY NOT ALREADY LISTED IN PART 6


 33    Total of Part 6.
                                                                                                                                                         NOT APPLICABLE
       ADD LINES 28 THROUGH 32. COPY THE TOTAL TO LINE 85.

 34.   Is the debtor a member of an agricultural cooperative?
       þ No
       ¨ Yes. Is any of the debtor’s property stored at the cooperative?
             ¨ No
             ¨ Yes




Official Form 206A/B                                         Schedule A/B: Assets - Real and Personal Property                                                Page 3 of 8
 Debtor                             Case 21-10482-MFW
               Alamo DH Anderson Lane, LLC                                     Doc 4     Filed 04/01/21
                                                                                               Case number           Page
                                                                                                            (if known)      13 of 47
                                                                                                                        21-10482

               (Name)



 35.   Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
       þ No
       ¨ Yes

 36.   Is a depreciation schedule available for any of the property listed in Part 6?
       þ No
       ¨ Yes

 37.   Has any of the property listed in Part 6 been appraised by a professional within the last year?
       þ No
       ¨ Yes
 Part 7:       OFFICE FURNITURE, FIXTURES, AND EQUIPMENT; AND COLLECTIBLES

 38.   DOES THE DEBTOR OWN OR LEASE ANY OFFICE FURNITURE, FIXTURES, EQUIPMENT, OR COLLECTIBLES?
       ¨     No. Go to Part 8.
       þ     Yes. Fill in the information below.



                                                                                        Net book value of       Valuation method used   Current value of
           General description
                                                                                        debtor's interest       for current value       debtor’s interest
                                                                                        (Where available)

 39.   OFFICE FURNITURE

       39.1.       FURNITURE & FIXTURES                                                                         BOOK VALUE                           $441,511.52


 40.   OFFICE FIXTURES

       NONE


 41.   OFFICE EQUIPMENT, INCLUDING ALL COMPUTER EQUIPMENT AND COMMUNICATION
       SYSTEMS EQUIPMENT AND SOFTWARE

       41.1.       SOFTWARE                                                                                     BOOK VALUE                            $67,270.16


 42.   COLLECTIBLES EXAMPLES: ANTIQUES AND FIGURINES; PAINTINGS, PRINTS, OR
       OTHER ARTWORK; BOOKS, PICTURES, OR OTHER ART OBJECTS; CHINA AND CRYSTAL;
       STAMP, COIN, OR BASEBALL CARD COLLECTIONS; OTHER COLLECTIONS,
       MEMORABILIA, OR COLLECTIBLES

       NONE


 43    Total of Part 7.
                                                                                                                                                     $508,781.68
       ADD LINES 39 THROUGH 42. COPY THE TOTAL TO LINE 86.

 44.   Is a depreciation schedule available for any of the property listed in Part 7?
       ¨ No
       þ Yes

 45.   Has any of the property listed in Part 7 been appraised by a professional within the last year?
       ¨ No
       þ Yes
 Part 8:       MACHINERY, EQUIPMENT, AND VEHICLES

 46.   DOES THE DEBTOR OWN OR LEASE ANY MACHINERY, EQUIPMENT, OR VEHICLES?
       ¨     No. Go to Part 9.
       þ     Yes. Fill in the information below.



           General description                                                          Net book value of       Valuation method used   Current value of
           Include year, make, model, and identification numbers (i.e., VIN,            debtor's interest       for current value       debtor’s interest
           HIN, or N-number)                                                            (Where available)


 47.   AUTOMOBILES, VANS, TRUCKS, MOTORCYCLES, TRAILERS, AND TITLED FARM
       VEHICLES

       NONE


 48.   WATERCRAFT, TRAILERS, MOTORS, AND RELATED ACCESSORIES EXAMPLES: BOATS,
       TRAILERS, MOTORS, FLOATING HOMES, PERSONAL WATERCRAFT, AND FISHING
       VESSELS



Official Form 206A/B                                        Schedule A/B: Assets - Real and Personal Property                                         Page 4 of 8
 Debtor                              Case 21-10482-MFW
               Alamo DH Anderson Lane, LLC                                     Doc 4     Filed 04/01/21
                                                                                               Case number           Page
                                                                                                            (if known)      14 of 47
                                                                                                                        21-10482

               (Name)



           General description                                                          Net book value of       Valuation method used   Current value of
           Include year, make, model, and identification numbers (i.e., VIN,            debtor's interest       for current value       debtor’s interest
           HIN, or N-number)                                                            (Where available)


 48.   WATERCRAFT, TRAILERS, MOTORS, AND RELATED ACCESSORIES EXAMPLES: BOATS,
       TRAILERS, MOTORS, FLOATING HOMES, PERSONAL WATERCRAFT, AND FISHING
       VESSELS

       NONE


 49.   AIRCRAFT AND ACCESSORIES

       NONE


 50.   OTHER MACHINERY, FIXTURES, AND EQUIPMENT (EXCLUDING FARM MACHINERY AND
       EQUIPMENT)

       50.1.       MACHINERY & EQUIPMENT - KITCHEN APPLIANCES,                                  $1,303,579.69   BOOK - REFER TO                    $1,303,579.69
                   PROJECTORS, MEDICAL EQUIPMENT, AUDIO                                                         GLOBAL NOTE
                   SYSTEMS, ETC


 51    Total of Part 8.
                                                                                                                                                   $1,303,579.69
       ADD LINES 47 THROUGH 50. COPY THE TOTAL TO LINE 87.

 52.   Is a depreciation schedule available for any of the property listed in Part 8?
       þ No
       ¨ Yes

 53.   Has any of the property listed in Part 8 been appraised by a professional within the last year?
       þ No
       ¨ Yes
 Part 9:       REAL PROPERTY

 54.   DOES THE DEBTOR OWN OR LEASE ANY REAL PROPERTY?
       ¨     No. Go to Part 10.
       þ     Yes. Fill in the information below.


 55.   ANY BUILDING, OTHER IMPROVED REAL ESTATE, OR LAND WHICH THE DEBTOR OWNS OR IN WHICH THE DEBTOR HAS AN INTEREST


                                                              Nature and extent         Net book value of       Valuation method used   Current value of
           Description and location of property
           Include street address or other description        of debtor’s               debtor's interest       for current value       debtor’s interest
           such as Assessor Parcel Number (APN), and          interest in               (Where available)
           type of property (for example, acreage,            property
           factory, warehouse, apartment or office
           building), if available

       55.1.       2700 W ANDERSON LN, STE. 701,            LEASEHOLD                         UNDETERMINED BOOK VALUE
                   AUSTIN, TX 78757; THEATER                PROPERTY
                   LOCATION

       55.2.       ARCHITECTURAL                            LEASEHOLD                                           BOOK VALUE                           $885,195.69
                   IMPROVEMENTS, CARPETING,                 IMPROVEMENTS
                   PROFESSIONAL SERVICES, ETC.


 56    Total of Part 9.
                                                                                                                                                     $885,195.69
       ADD THE CURRENT VALUE ON LINES 55.1 THROUGH 55.6 AND ENTRIES FROM ANY
       ADDITIONAL SHEETS. COPY THE TOTAL TO LINE 88.

 57.   Is a depreciation schedule available for any of the property listed in Part 9?
       ¨ No
       þ Yes

 58.   Has any of the property listed in Part 9 been appraised by a professional within the last year?
       ¨ No
       þ Yes




Official Form 206A/B                                        Schedule A/B: Assets - Real and Personal Property                                         Page 5 of 8
 Debtor                            Case 21-10482-MFW
               Alamo DH Anderson Lane, LLC                               Doc 4         Filed 04/01/21
                                                                                             Case number              Page
                                                                                                             (if known)      15 of 47
                                                                                                                         21-10482

               (Name)


 Part 10:      INTANGIBLES AND INTELLECTUAL PROPERTY

 59.   DOES THE DEBTOR HAVE ANY INTERESTS IN INTANGIBLES OR INTELLECTUAL PROPERTY?
       ¨    No. Go to Part 11.
       þ    Yes. Fill in the information below.



                                                                                      Net book value of          Valuation method used     Current value of
          General description
                                                                                      debtor's interest          for current value         debtor’s interest
                                                                                      (Where available)

 60.   PATENTS, COPYRIGHTS, TRADEMARKS, AND TRADE SECRETS

       NONE


 61.   INTERNET DOMAIN NAMES AND WEBSITES

       NONE


 62.   LICENSES, FRANCHISES, AND ROYALTIES

       62.1.       CITY LIQUOR LICENSE - 882504                                                                  COST                                          $460.00

       62.2.       COUNTY LIQUOR LICENSE - 882504                                                                COST                                          $460.00

       62.3.       HEALTH/FOOD PERMIT - 11173762                                                                 COST                                          $784.00

       62.4.       STATE LIQUOR LICENSE – MB882504 (LB,PE)                                                       COST                                      $2,920.00


 63.   CUSTOMER LISTS, MAILING LISTS, OR OTHER COMPILATIONS

       NONE


 64.   OTHER INTANGIBLES, OR INTELLECTUAL PROPERTY

       NONE


 65.   GOODWILL

       NONE


 66    Total of Part 10.
                                                                                                                                                           $4,624.00
       ADD LINES 60 THROUGH 65. COPY THE TOTAL TO LINE 89.

 67.   Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107) ?
       ¨ No
       þ Yes

 68.   Is there an amortization or other similar schedule available for any of the property listed in Part 10?
       þ No
       ¨ Yes

 69.   Has any of the property listed in Part 10 been appraised by a professional within the last year?
       þ No
       ¨ Yes
 Part 11:      ALL OTHER ASSETS

 70.   DOES THE DEBTOR OWN ANY OTHER ASSETS THAT HAVE NOT YET BEEN REPORTED ON THIS FORM?
       INCLUDE ALL INTERESTS IN EXECUTORY CONTRACTS AND UNEXPIRED LEASES NOT PREVIOUSLY REPORTED ON THIS FORM.
       ¨    No. Go to Part 12.
       þ    Yes. Fill in the information below.


                                                                                                                                           Current value of
                                                                                                                                           debtor’s interest

 71.   NOTES RECEIVABLE

       DESCRIPTION (INCLUDE NAME OF OBLIGOR)


 72.   TAX REFUNDS AND UNUSED NET OPERATING LOSSES (NOLS)

       DESCRIPTION (FOR EXAMPLE, FEDERAL, STATE, LOCAL)




Official Form 206A/B                                     Schedule A/B: Assets - Real and Personal Property                                               Page 6 of 8
 Debtor                            Case 21-10482-MFW
               Alamo DH Anderson Lane, LLC                               Doc 4        Filed 04/01/21
                                                                                            Case number             Page
                                                                                                           (if known)      16 of 47
                                                                                                                       21-10482

               (Name)



                                                                                                                                          Current value of
                                                                                                                                          debtor’s interest

 73.   INTERESTS IN INSURANCE POLICIES OR ANNUITIES

       73.1.       CRC INSURANCE SERVICES                                                                                                               UNKNOWN

       73.2.       K&K INSURANCE GROUP INC                                                                                                              UNKNOWN

       73.3.       MARSH & MCLENNAN AGENCY LLC                                                                                                          UNKNOWN

       73.4.       MHBT INC                                                                                                                             UNKNOWN

       73.5.       NATIONAL CASUALTY COMPANY                                                                                                            UNKNOWN

       73.6.       PRICE FORBES AND PARTNERS LIMITED                                                                                                    UNKNOWN

       73.7.       PROFESSIONAL LIABILITY INSURANCE SERVICES INC                                                                                        UNKNOWN

       73.8.       TRAVELERS INDEMNITY COMPANY, THE                                                                                                     UNKNOWN

       73.9.       TRAVELERS LLOYDS MANAGEMENT CO                                                                                                       UNKNOWN

       73.10.      TRAVELERS PROPERTY CASUALTY CO OF AMERICA                                                                                            UNKNOWN

       73.11.      WNC INSURANCE SERVICES INC                                                                                                           UNKNOWN

       73.12.      XL INSURANCE AMERICA INC                                                                                                             UNKNOWN


 74.   CAUSES OF ACTION AGAINST THIRD PARTIES (WHETHER OR NOT A LAWSUIT HAS
       BEEN FILED)


 75.   OTHER CONTINGENT AND UNLIQUIDATED CLAIMS OR CAUSES OF ACTION OF EVERY
       NATURE, INCLUDING COUNTERCLAIMS OF THE DEBTOR AND RIGHTS TO SET OFF
       CLAIMS


 76.   TRUSTS, EQUITABLE OR FUTURE INTERESTS IN PROPERTY


 77.   OTHER PROPERTY OF ANY KIND NOT ALREADY LISTED EXAMPLES: SEASON TICKETS,
       COUNTRY CLUB MEMBERSHIP


 78    Total of Part 11.
                                                                                                                                                        UNKNOWN
       ADD LINES 71 THROUGH 77. COPY THE TOTAL TO LINE 90.

 79.   Has any of the property listed in Part 11 been appraised by a professional within the last year?
       þ No
       ¨ Yes
 Part 12:      Summary


 In Part 12 copy all of the totals from the earlier parts of the form.



          Type of property                                                         Current value of               Current value of real
                                                                                   personal property              property

 80.   Cash, cash equivalents, and financial assets. Copy line 5, Part 1.


 81.   Deposits and prepayments. Copy line 9, Part 2.                                       $10,459.55


 82.   Accounts receivable. Copy line 12, Part 3.


 83.   Investments. Copy line 17, Part 4.


 84.   Inventory. Copy line 23, Part 5.                                                     $25,147.92


 85.   Farming and fishing-related assets. Copy line 33, Part 6.


 86.   Office furniture, fixtures, and equipment; and collectibles.                        $508,781.68
       Copy line 43, Part 7.



Official Form 206A/B                                       Schedule A/B: Assets - Real and Personal Property                                            Page 7 of 8
 Debtor       Alamo DH Anderson Lane, LLCCase 21-10482-MFW                                     Doc 4             Filed 04/01/21
                                                                                                                       Case number                Page
                                                                                                                                         (if known)      17 of 47
                                                                                                                                                     21-10482

              (Name)



 87.   Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                     $1,303,579.69


 88.   Real property. Copy line 56, Part 9. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .è                             $885,195.69


 89.   Intangibles and intellectual property. Copy line 66, Part 10.                                                       $4,624.00


 90.   All other assets. Copy line 78, Part 11.
                                                                                                     +                   UNKNOWN



 91.   Total. Add lines 80 through 90 for each column . . . . . . . . . 91a.                                         $1,852,592.84     + 91b.                  $885,195.69




 92.   Total of all property on Schedule A/B. Lines 91a + 91b = 92 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 $2,737,788.53
       .




Official Form 206A/B                                                      Schedule A/B: Assets - Real and Personal Property                                                     Page 8 of 8
                                       Case 21-10482-MFW                         Doc 4            Filed 04/01/21         Page 18 of 47
  Fill in this information to identify the case:

 Debtor        Alamo DH Anderson Lane, LLC


 United States Bankruptcy Court for the:        District of Delaware


 Case number           21-10482
  (if known)
                                                                                                                                                       ¨ Check if this is an
                                                                                                                                                           amended filing


 Official Form 206D
 Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                12/15

 Be as complete and accurate as possible.

 1.     1.     Do any creditors have claims secured by debtor’s property?
        ¨      No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
        þ      Yes. Fill in all of the information below.


  Part 1:        List All Creditors with Secured Claims

                                                                                                                          Column A                     Column B
 2.     List in alphabetical order all creditors who have secured claims. If a creditor has more than
        one secured claim, list the creditor separately for each claim.                                                   Amount of claim              Value of collateral that
                                                                                                                          Do not deduct the value of   supports this claim
                                                                                                                          collateral.

 2.1             Creditor’s name                                          Describe debtor’s property that is                         $13,240,630.69
                 ACP ALAMO FINANCE, INC.                                  subject to a lien
                                                                          TERM LOAN A
                 Creditor's mailing address
                 1580 S MAIN ST                                           Describe the lien
                 STE 102                                                  SECURED DEBT
                 BOERNE, TX 78006
                                                                          Is the creditor an insider or related
                 Creditor's email address                                 party?
                                                                          þ No
                 Date or dates debt was incurred
                                                                          ¨ Yes
                 Last 4 digits of account number:                         Is anyone else liable on this claim?
                                                                          þ No
                 Do multiple creditors have an interest in the
                                                                          ¨ Yes
                 same property?
                 þ No                                                     As of the petition filing date, the claim
                 ¨ Yes                                                    is:
                                                                          Check all that apply.
                                                                          ¨ Contingent
                                                                          ¨ Unliquidated
                                                                          ¨ Disputed

 2.2             Creditor’s name                                          Describe debtor’s property that is                          $6,140,957.87
                 ACP ALAMO FINANCE, INC.                                  subject to a lien
                                                                          DEVELOPMENT TERM LOAN
                 Creditor's mailing address
                 1580 S MAIN ST                                           Describe the lien
                 STE 102                                                  SECURED DEBT
                 BOERNE, TX 78006
                                                                          Is the creditor an insider or related
                 Creditor's email address                                 party?
                                                                          þ No
                 Date or dates debt was incurred
                                                                          ¨ Yes
                 Last 4 digits of account number:                         Is anyone else liable on this claim?
                                                                          þ No
                 Do multiple creditors have an interest in the
                                                                          ¨ Yes
                 same property?
                 þ No                                                     As of the petition filing date, the claim
                 ¨ Yes                                                    is:
                                                                          Check all that apply.
                                                                          ¨ Contingent
                                                                          ¨ Unliquidated
                                                                          ¨ Disputed




Official Form 206D                                           Schedule D: Creditors Who Have Claims Secured by Property                                                Page 1 of 7
 Debtor                         Case 21-10482-MFW
            Alamo DH Anderson Lane, LLC                                Doc 4            Filed 04/01/21
                                                                                              Case number            Page
                                                                                                            (if known)      19 of 47
                                                                                                                        21-10482

            (Name)


  Part 1:   Additional Page

                                                                                                                         Column A                     Column B
                                                                                                                         Amount of claim              Value of collateral that
                                                                                                                         Do not deduct the value of   supports this claim
                                                                                                                         collateral.

 2.3        Creditor’s name                                     Describe debtor’s property that is                                   $1,253,794.23
            ACP ALAMO FINANCE, INC.                             subject to a lien
                                                                NEW TERM LOANS
            Creditor's mailing address
            1580 S MAIN ST                                      Describe the lien
            STE 102                                             SECURED DEBT
            BOERNE, TX 78006
                                                                Is the creditor an insider or related
            Creditor's email address                            party?
                                                                þ No
            Date or dates debt was incurred
                                                                ¨ Yes
            Last 4 digits of account number:                    Is anyone else liable on this claim?
                                                                þ No
            Do multiple creditors have an interest in the
                                                                ¨ Yes
            same property?
            þ No                                                As of the petition filing date, the claim
            ¨ Yes                                               is:
                                                                Check all that apply.
                                                                ¨ Contingent
                                                                ¨ Unliquidated
                                                                ¨ Disputed

 2.4        Creditor’s name                                     Describe debtor’s property that is                                   $1,036,448.58
            ACP ALAMO FINANCE, INC.                             subject to a lien
                                                                REVOLVER
            Creditor's mailing address
            1580 S MAIN ST                                      Describe the lien
            STE 102                                             SECURED DEBT
            BOERNE, TX 78006
                                                                Is the creditor an insider or related
            Creditor's email address                            party?
                                                                þ No
            Date or dates debt was incurred
                                                                ¨ Yes
            Last 4 digits of account number:                    Is anyone else liable on this claim?
                                                                þ No
            Do multiple creditors have an interest in the
                                                                ¨ Yes
            same property?
            þ No                                                As of the petition filing date, the claim
            ¨ Yes                                               is:
                                                                Check all that apply.
                                                                ¨ Contingent
                                                                ¨ Unliquidated
                                                                ¨ Disputed

 2.5        Creditor’s name                                     Describe debtor’s property that is                                  $48,357,085.96
            CF ALMO UST LLC                                     subject to a lien
                                                                TERM LOAN A
            Creditor's mailing address
            2709 COMMERCE WAY                                   Describe the lien
            PHILADELPHIA, PA 19154                              SECURED DEBT
            Creditor's email address                            Is the creditor an insider or related
                                                                party?
            Date or dates debt was incurred
                                                                þ No
            Last 4 digits of account number:                    ¨ Yes
                                                                Is anyone else liable on this claim?
            Do multiple creditors have an interest in the
                                                                þ No
            same property?
                                                                ¨ Yes
            þ No
            ¨ Yes                                               As of the petition filing date, the claim
                                                                is:
                                                                Check all that apply.
                                                                ¨ Contingent
                                                                ¨ Unliquidated
                                                                ¨ Disputed




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                         Page 2 of 7
 Debtor                         Case 21-10482-MFW
            Alamo DH Anderson Lane, LLC                                Doc 4            Filed 04/01/21
                                                                                              Case number            Page
                                                                                                            (if known)      20 of 47
                                                                                                                        21-10482

            (Name)


  Part 1:   Additional Page

                                                                                                                         Column A                     Column B
                                                                                                                         Amount of claim              Value of collateral that
                                                                                                                         Do not deduct the value of   supports this claim
                                                                                                                         collateral.

 2.6        Creditor’s name                                     Describe debtor’s property that is                                  $22,427,846.13
            CF ALMO UST LLC                                     subject to a lien
                                                                DEVELOPMENT TERM LOAN
            Creditor's mailing address
            2709 COMMERCE WAY                                   Describe the lien
            PHILADELPHIA, PA 19154                              SECURED DEBT
            Creditor's email address                            Is the creditor an insider or related
                                                                party?
            Date or dates debt was incurred
                                                                þ No
            Last 4 digits of account number:                    ¨ Yes
                                                                Is anyone else liable on this claim?
            Do multiple creditors have an interest in the
                                                                þ No
            same property?
                                                                ¨ Yes
            þ No
            ¨ Yes                                               As of the petition filing date, the claim
                                                                is:
                                                                Check all that apply.
                                                                ¨ Contingent
                                                                ¨ Unliquidated
                                                                ¨ Disputed

 2.7        Creditor’s name                                     Describe debtor’s property that is                                   $4,579,074.56
            CF ALMO UST LLC                                     subject to a lien
                                                                NEW TERM LOANS
            Creditor's mailing address
            2709 COMMERCE WAY                                   Describe the lien
            PHILADELPHIA, PA 19154                              SECURED DEBT
            Creditor's email address                            Is the creditor an insider or related
                                                                party?
            Date or dates debt was incurred
                                                                þ No
            Last 4 digits of account number:                    ¨ Yes
                                                                Is anyone else liable on this claim?
            Do multiple creditors have an interest in the
                                                                þ No
            same property?
                                                                ¨ Yes
            þ No
            ¨ Yes                                               As of the petition filing date, the claim
                                                                is:
                                                                Check all that apply.
                                                                ¨ Contingent
                                                                ¨ Unliquidated
                                                                ¨ Disputed

 2.8        Creditor’s name                                     Describe debtor’s property that is                                   $3,785,290.48
            CF ALMO UST LLC                                     subject to a lien
                                                                REVOLVER
            Creditor's mailing address
            2709 COMMERCE WAY                                   Describe the lien
            PHILADELPHIA, PA 19154                              SECURED DEBT
            Creditor's email address                            Is the creditor an insider or related
                                                                party?
            Date or dates debt was incurred
                                                                þ No
            Last 4 digits of account number:                    ¨ Yes
                                                                Is anyone else liable on this claim?
            Do multiple creditors have an interest in the
                                                                þ No
            same property?
                                                                ¨ Yes
            þ No
            ¨ Yes                                               As of the petition filing date, the claim
                                                                is:
                                                                Check all that apply.
                                                                ¨ Contingent
                                                                ¨ Unliquidated
                                                                ¨ Disputed




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                         Page 3 of 7
 Debtor                         Case 21-10482-MFW
            Alamo DH Anderson Lane, LLC                                Doc 4            Filed 04/01/21
                                                                                              Case number            Page
                                                                                                            (if known)      21 of 47
                                                                                                                        21-10482

            (Name)


  Part 1:   Additional Page

                                                                                                                         Column A                     Column B
                                                                                                                         Amount of claim              Value of collateral that
                                                                                                                         Do not deduct the value of   supports this claim
                                                                                                                         collateral.

 2.9        Creditor’s name                                     Describe debtor’s property that is                               UNKNOWN                  UNDETERMINED
            FORTRESS CREDIT CORPORATION                         subject to a lien

            Creditor's mailing address                          Describe the lien
            AS ADMINISTRATIVE AGENT                             UCC FILING NUMBER - 180020636076
            ATTN: D. BROOKS, D. SHARPE, ET AL
                                                                Is the creditor an insider or related
            1345 AVENUE OF THE AMERICAS, 46TH FL
                                                                party?
            NEW YORK, NY 10105
                                                                þ No
            Creditor's email address                            ¨ Yes
            GCCREDIT@FORTRESS.COM;
                                                                Is anyone else liable on this claim?
            CREDITOPERATIONS@FORTRESS.COM;
            BSTEWART@FORTRESS.COM;                              þ No
            MPOLIDORO@FORTRESS.COM                              ¨ Yes

            Date or dates debt was incurred                     As of the petition filing date, the claim
                                                                is:
            1/22/2021
                                                                Check all that apply.
            Last 4 digits of account number:                    þ Contingent
                                                                þ Unliquidated
            Do multiple creditors have an interest in the       ¨ Disputed
            same property?
            þ No
            ¨ Yes

 2.10       Creditor’s name                                     Describe debtor’s property that is                                   $1,727,038.77
            LEAGUE HOLDINGS, LLC                                subject to a lien
                                                                TERM LOAN A
            Creditor's mailing address
            1405 IROQUOIS CIR                                   Describe the lien
            BIRMINGHAM, AL 35214-3703                           SECURED DEBT
            Creditor's email address                            Is the creditor an insider or related
                                                                party?
            Date or dates debt was incurred
                                                                þ No
            Last 4 digits of account number:                    ¨ Yes
                                                                Is anyone else liable on this claim?
            Do multiple creditors have an interest in the
                                                                þ No
            same property?
                                                                ¨ Yes
            þ No
            ¨ Yes                                               As of the petition filing date, the claim
                                                                is:
                                                                Check all that apply.
                                                                ¨ Contingent
                                                                ¨ Unliquidated
                                                                ¨ Disputed




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                         Page 4 of 7
 Debtor                         Case 21-10482-MFW
            Alamo DH Anderson Lane, LLC                                Doc 4            Filed 04/01/21
                                                                                              Case number            Page
                                                                                                            (if known)      22 of 47
                                                                                                                        21-10482

            (Name)


  Part 1:   Additional Page

                                                                                                                         Column A                     Column B
                                                                                                                         Amount of claim              Value of collateral that
                                                                                                                         Do not deduct the value of   supports this claim
                                                                                                                         collateral.

 2.11       Creditor’s name                                     Describe debtor’s property that is                                     $800,994.50
            LEAGUE HOLDINGS, LLC                                subject to a lien
                                                                DEVELOPMENT TERM LOAN
            Creditor's mailing address
            1405 IROQUOIS CIR                                   Describe the lien
            BIRMINGHAM, AL 35214-3703                           SECURED DEBT
            Creditor's email address                            Is the creditor an insider or related
                                                                party?
            Date or dates debt was incurred
                                                                þ No
            Last 4 digits of account number:                    ¨ Yes
                                                                Is anyone else liable on this claim?
            Do multiple creditors have an interest in the
                                                                þ No
            same property?
                                                                ¨ Yes
            þ No
            ¨ Yes                                               As of the petition filing date, the claim
                                                                is:
                                                                Check all that apply.
                                                                ¨ Contingent
                                                                ¨ Unliquidated
                                                                ¨ Disputed

 2.12       Creditor’s name                                     Describe debtor’s property that is                                     $163,538.38
            LEAGUE HOLDINGS, LLC                                subject to a lien
                                                                NEW TERM LOANS
            Creditor's mailing address
            1405 IROQUOIS CIR                                   Describe the lien
            BIRMINGHAM, AL 35214-3703                           SECURED DEBT
            Creditor's email address                            Is the creditor an insider or related
                                                                party?
            Date or dates debt was incurred
                                                                þ No
            Last 4 digits of account number:                    ¨ Yes
                                                                Is anyone else liable on this claim?
            Do multiple creditors have an interest in the
                                                                þ No
            same property?
                                                                ¨ Yes
            þ No
            ¨ Yes                                               As of the petition filing date, the claim
                                                                is:
                                                                Check all that apply.
                                                                ¨ Contingent
                                                                ¨ Unliquidated
                                                                ¨ Disputed

 2.13       Creditor’s name                                     Describe debtor’s property that is                                     $135,188.94
            LEAGUE HOLDINGS, LLC                                subject to a lien
                                                                REVOLVER
            Creditor's mailing address
            1405 IROQUOIS CIR                                   Describe the lien
            BIRMINGHAM, AL 35214-3703                           SECURED DEBT
            Creditor's email address                            Is the creditor an insider or related
                                                                party?
            Date or dates debt was incurred
                                                                þ No
            Last 4 digits of account number:                    ¨ Yes
                                                                Is anyone else liable on this claim?
            Do multiple creditors have an interest in the
                                                                þ No
            same property?
                                                                ¨ Yes
            þ No
            ¨ Yes                                               As of the petition filing date, the claim
                                                                is:
                                                                Check all that apply.
                                                                ¨ Contingent
                                                                ¨ Unliquidated
                                                                ¨ Disputed




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                         Page 5 of 7
 Debtor                         Case 21-10482-MFW
            Alamo DH Anderson Lane, LLC                                Doc 4            Filed 04/01/21
                                                                                              Case number            Page
                                                                                                            (if known)      23 of 47
                                                                                                                        21-10482

            (Name)


  Part 1:   Additional Page

                                                                                                                         Column A                     Column B
                                                                                                                         Amount of claim              Value of collateral that
                                                                                                                         Do not deduct the value of   supports this claim
                                                                                                                         collateral.

 2.14       Creditor’s name                                     Describe debtor’s property that is                                   $1,151,359.20
            THUNDERBIRD BROTHERS LLC                            subject to a lien
                                                                TERM LOAN A
            Creditor's mailing address
            1501 OAKTON ST                                      Describe the lien
            ELK GROVE VILLAGE, IL 60007                         SECURED DEBT
            Creditor's email address                            Is the creditor an insider or related
                                                                party?
            Date or dates debt was incurred
                                                                þ No
            Last 4 digits of account number:                    ¨ Yes
                                                                Is anyone else liable on this claim?
            Do multiple creditors have an interest in the
                                                                þ No
            same property?
                                                                ¨ Yes
            þ No
            ¨ Yes                                               As of the petition filing date, the claim
                                                                is:
                                                                Check all that apply.
                                                                ¨ Contingent
                                                                ¨ Unliquidated
                                                                ¨ Disputed

 2.15       Creditor’s name                                     Describe debtor’s property that is                                     $533,996.34
            THUNDERBIRD BROTHERS LLC                            subject to a lien
                                                                DEVELOPMENT TERM LOAN
            Creditor's mailing address
            1501 OAKTON ST                                      Describe the lien
            ELK GROVE VILLAGE, IL 60007                         SECURED DEBT
            Creditor's email address                            Is the creditor an insider or related
                                                                party?
            Date or dates debt was incurred
                                                                þ No
            Last 4 digits of account number:                    ¨ Yes
                                                                Is anyone else liable on this claim?
            Do multiple creditors have an interest in the
                                                                þ No
            same property?
                                                                ¨ Yes
            þ No
            ¨ Yes                                               As of the petition filing date, the claim
                                                                is:
                                                                Check all that apply.
                                                                ¨ Contingent
                                                                ¨ Unliquidated
                                                                ¨ Disputed

 2.16       Creditor’s name                                     Describe debtor’s property that is                                     $109,025.59
            THUNDERBIRD BROTHERS LLC                            subject to a lien
                                                                NEW TERM LOANS
            Creditor's mailing address
            1501 OAKTON ST                                      Describe the lien
            ELK GROVE VILLAGE, IL 60007                         SECURED DEBT
            Creditor's email address                            Is the creditor an insider or related
                                                                party?
            Date or dates debt was incurred
                                                                þ No
            Last 4 digits of account number:                    ¨ Yes
                                                                Is anyone else liable on this claim?
            Do multiple creditors have an interest in the
                                                                þ No
            same property?
                                                                ¨ Yes
            þ No
            ¨ Yes                                               As of the petition filing date, the claim
                                                                is:
                                                                Check all that apply.
                                                                ¨ Contingent
                                                                ¨ Unliquidated
                                                                ¨ Disputed




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                         Page 6 of 7
 Debtor                           Case 21-10482-MFW
              Alamo DH Anderson Lane, LLC                                Doc 4            Filed 04/01/21
                                                                                                Case number            Page
                                                                                                              (if known)      24 of 47
                                                                                                                          21-10482

              (Name)


  Part 1:     Additional Page

                                                                                                                           Column A                     Column B
                                                                                                                           Amount of claim              Value of collateral that
                                                                                                                           Do not deduct the value of   supports this claim
                                                                                                                           collateral.

 2.17         Creditor’s name                                     Describe debtor’s property that is                                       $90,125.96
              THUNDERBIRD BROTHERS LLC                            subject to a lien
                                                                  REVOLVER
              Creditor's mailing address
              1501 OAKTON ST                                      Describe the lien
              ELK GROVE VILLAGE, IL 60007                         SECURED DEBT
              Creditor's email address                            Is the creditor an insider or related
                                                                  party?
              Date or dates debt was incurred
                                                                  þ No
              Last 4 digits of account number:                    ¨ Yes
                                                                  Is anyone else liable on this claim?
              Do multiple creditors have an interest in the
                                                                  þ No
              same property?
                                                                  ¨ Yes
              þ No
              ¨ Yes                                               As of the petition filing date, the claim
                                                                  is:
                                                                  Check all that apply.
                                                                  ¨ Contingent
                                                                  ¨ Unliquidated
                                                                  ¨ Disputed

  3.      Total of the dollar amounts from Part 1, Column A, including the amounts from the                                         $105,532,396.18
          Additional Page, if any.




Official Form 206D                                   Schedule D: Creditors Who Have Claims Secured by Property                                                         Page 7 of 7
                                 Case 21-10482-MFW                         Doc 4         Filed 04/01/21               Page 25 of 47
Debtor          Name
                Alamo DH Anderson Lane, LLC                                                                 Case Number     (if known)   21-10482
                Name


 Part 2:        List Others to Be Notified for a Debt Already Listed in Part 1

 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.

                                                                                                                            On which line in Part 1      Last 4 digits of
     Name and address                                                                                                       did you enter the related    account number
                                                                                                                            creditor?                    for this entity


      LANDIS RATH & COBBS LLP
      (COUNSEL TO CF ALMO UST LLC)                                                                                                 Line 2.5
      ATTN: ADAM G LANDIS, M. MCGUIRE & N. JENNER
      919 MARKET STREET, SUITE 1800
      WILMINGTON, DE 19801




      LANDIS RATH & COBBS LLP
      (COUNSEL TO CF ALMO UST LLC)                                                                                                 Line 2.6
      ATTN: ADAM G LANDIS, M. MCGUIRE & N. JENNER
      919 MARKET STREET, SUITE 1800
      WILMINGTON, DE 19801




      LANDIS RATH & COBBS LLP
      (COUNSEL TO CF ALMO UST LLC)                                                                                                 Line 2.7
      ATTN: ADAM G LANDIS, M. MCGUIRE & N. JENNER
      919 MARKET STREET, SUITE 1800
      WILMINGTON, DE 19801




      LANDIS RATH & COBBS LLP
      (COUNSEL TO CF ALMO UST LLC)                                                                                                 Line 2.8
      ATTN: ADAM G LANDIS, M. MCGUIRE & N. JENNER
      919 MARKET STREET, SUITE 1800
      WILMINGTON, DE 19801




      LANDIS RATH & COBBS LLP
      (COUNSEL TO FORTRESS CREDIT CORP.)                                                                                           Line 2.9
      ATTN: ADAM G LANDIS, M. MCGUIRE & N. JENNER
      919 MARKET STREET, SUITE 1800
      WILMINGTON, DE 19801




Form 206D                      Official Part 2 of Schedule D: Creditors Who Have Claims Secured by Property
                                 Case 21-10482-MFW                         Doc 4         Filed 04/01/21               Page 26 of 47
Debtor          Name
                Alamo DH Anderson Lane, LLC                                                                 Case Number     (if known)   21-10482
                Name


 Part 2:        List Others to Be Notified for a Debt Already Listed in Part 1

 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.

                                                                                                                            On which line in Part 1      Last 4 digits of
     Name and address                                                                                                       did you enter the related    account number
                                                                                                                            creditor?                    for this entity


      LOCKE LORD LLP
      (COUNSEL TO THUNDERBIRD)                                                                                                     Line 2.14
      ATTN: JACK E. JACCOBSEN
      2200 ROSS AVE STE 2800
      DALLAS, TX 75201




      LOCKE LORD LLP
      (COUNSEL TO THUNDERBIRD)                                                                                                     Line 2.15
      ATTN: JACK E. JACCOBSEN
      2200 ROSS AVE STE 2800
      DALLAS, TX 75201




      LOCKE LORD LLP
      (COUNSEL TO THUNDERBIRD)                                                                                                     Line 2.16
      ATTN: JACK E. JACCOBSEN
      2200 ROSS AVE STE 2800
      DALLAS, TX 75201




      LOCKE LORD LLP
      (COUNSEL TO THUNDERBIRD)                                                                                                     Line 2.17
      ATTN: JACK E. JACCOBSEN
      2200 ROSS AVE STE 2800
      DALLAS, TX 75201




      McGINNIS LOCHRIDGE
      (COUNSEL TO LEAGUE HOLDINGS, LLC)                                                                                            Line 2.10
      ATTN: ED MCHORSE
      600 CONGRESS STREET, SUITE 2100
      AUSTIN, TX 78701




Form 206D                      Official Part 2 of Schedule D: Creditors Who Have Claims Secured by Property
                                 Case 21-10482-MFW                         Doc 4         Filed 04/01/21               Page 27 of 47
Debtor          Name
                Alamo DH Anderson Lane, LLC                                                                 Case Number     (if known)   21-10482
                Name


 Part 2:        List Others to Be Notified for a Debt Already Listed in Part 1

 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.

                                                                                                                            On which line in Part 1      Last 4 digits of
     Name and address                                                                                                       did you enter the related    account number
                                                                                                                            creditor?                    for this entity


      McGINNIS LOCHRIDGE
      (COUNSEL TO LEAGUE HOLDINGS, LLC)                                                                                            Line 2.11
      ATTN: ED MCHORSE
      600 CONGRESS STREET, SUITE 2100
      AUSTIN, TX 78701




      McGINNIS LOCHRIDGE
      (COUNSEL TO LEAGUE HOLDINGS, LLC)                                                                                            Line 2.12
      ATTN: ED MCHORSE
      600 CONGRESS STREET, SUITE 2100
      AUSTIN, TX 78701




      McGINNIS LOCHRIDGE
      (COUNSEL TO LEAGUE HOLDINGS, LLC)                                                                                            Line 2.13
      ATTN: ED MCHORSE
      600 CONGRESS STREET, SUITE 2100
      AUSTIN, TX 78701




      PROSKAUER ROSE LLP
      (COUNSEL TO FORTRESS CREDIT CORP.)                                                                                           Line 2.9
      ATTN: BROOKE H. BLACKWELL
      70 WEST MADISON, SUITE 3800
      CHICAGO, IL 60602




      PROSKAUER ROSE LLP
      (COUNSEL TO FORTRESS CREDIT CORP.)                                                                                           Line 2.9
      ATTN: CHARLES A. DALE
      ONE INTERNATIONAL PLACE
      BOSTON, MA 02110




Form 206D                      Official Part 2 of Schedule D: Creditors Who Have Claims Secured by Property
                                     Case 21-10482-MFW                       Doc 4        Filed 04/01/21                 Page 28 of 47
  Fill in this information to identify the case:

 Debtor        Alamo DH Anderson Lane, LLC


 United States Bankruptcy Court for the:     District of Delaware


 Case number          21-10482
  (if known)
                                                                                                                                                      ¨ Check if this is an
                                                                                                                                                         amended filing


 Official Form 206E/F
 Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                    12/15

 Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
 unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
 on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
 (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
 the Additional Page of that Part included in this form.


  Part 1:       List All Creditors with PRIORITY Unsecured Claims


 1.     Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
        þ      No. Go to Part 2.
        ¨      Yes. Go to line 2.

  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims


 3.     List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority
        unsecured claims, fill out and attach the Additional Page of Part 2.

                                                                                                                                                        Amount of claim

 3.1            Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is:                                  $286.86
                                                                                       Check all that apply.
                ABC HOME & COMMERCIAL SERVICES
                9475 E HIGHWAY 290                                                     ¨ Contingent
                AUSTIN, TX 78724-2303                                                  ¨ Unliquidated
                                                                                       ¨ Disputed
                Date or dates debt was incurred
                                                                                       Basis for the claim:
                VARIOUS                                                                TRADE PAYABLE
                Last 4 digits of account number:                                       Is the claim subject to offset?
                                                                                       þ No
                                                                                       ¨ Yes

 3.2            Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is:                                  $640.07
                                                                                       Check all that apply.
                ALLSAFE SECURITY MONITORING, LTD.
                PO BOX 203488                                                          ¨ Contingent
                AUSTIN, TX 78720-3488                                                  ¨ Unliquidated
                                                                                       ¨ Disputed
                Date or dates debt was incurred
                                                                                       Basis for the claim:
                VARIOUS                                                                TRADE PAYABLE
                Last 4 digits of account number:                                       Is the claim subject to offset?
                                                                                       þ No
                                                                                       ¨ Yes

 3.3            Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is:                                  $216.00
                                                                                       Check all that apply.
                AMY'S ICE CREAM
                1101 W ANDERSON LN                                                     ¨ Contingent
                AUSTIN, TX 78757                                                       ¨ Unliquidated
                                                                                       ¨ Disputed
                Date or dates debt was incurred
                                                                                       Basis for the claim:
                VARIOUS                                                                TRADE PAYABLE
                Last 4 digits of account number:                                       Is the claim subject to offset?
                                                                                       þ No
                                                                                       ¨ Yes




Official Form 206E/F                                           Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 1 of 7
 Debtor                         Case 21-10482-MFW
            Alamo DH Anderson Lane, LLC                           Doc 4        Filed 04/01/21
                                                                                     Case number                Page
                                                                                                       (if known)      29 of 47
                                                                                                                   21-10482

            (Name)


  Part 2:   Additional Page

                                                                                                                                  Amount of claim

 3.4        Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                       $715.36
                                                                            Check all that apply.
            AQUASANA
            6310 MIDWAY ROAD                                                ¨ Contingent
            FORT WORTH, TX 76117                                            ¨ Unliquidated
                                                                            ¨ Disputed
            Date or dates debt was incurred
                                                                            Basis for the claim:
            VARIOUS                                                         TRADE PAYABLE
            Last 4 digits of account number:                                Is the claim subject to offset?
                                                                            þ No
                                                                            ¨ Yes

 3.5        Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                   $338,363.26
                                                                            Check all that apply.
            CF AUSTIN RETAIL, LLC
            1999 BRYAN ST, STE 900                                          ¨ Contingent
            DALLAS, TX 75201                                                ¨ Unliquidated
                                                                            ¨ Disputed
            Date or dates debt was incurred
                                                                            Basis for the claim:
            VARIOUS                                                         RENT
            Last 4 digits of account number:                                Is the claim subject to offset?
                                                                            þ No
                                                                            ¨ Yes

 3.6        Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                    UNKNOWN
                                                                            Check all that apply.
            CHRISTINA MERRYMAN
            C/O KILPATRICK & DEAS                                           þ Contingent
            ATTN: JOHN F. DEAS & JAMES M. MILLER                            þ Unliquidated
            9601 MCALLISTER FREEWAY STE 220                                 þ Disputed
            SAN ANTONIO, TX 78216- 4623                                     Basis for the claim:
            Date or dates debt was incurred                                 POTENTIAL LITIGATION CLAIM

            4/21/2016                                                       Is the claim subject to offset?
                                                                            þ No
            Last 4 digits of account number:                                ¨ Yes

 3.7        Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                       $346.41
                                                                            Check all that apply.
            COTHRON INC.
            8120 EXCHANGE DR                                                ¨ Contingent
            STE 100                                                         ¨ Unliquidated
            AUSTIN, TX 78754                                                ¨ Disputed

            Date or dates debt was incurred                                 Basis for the claim:
                                                                            TRADE PAYABLE
            VARIOUS
                                                                            Is the claim subject to offset?
            Last 4 digits of account number:                                þ No
                                                                            ¨ Yes

 3.8        Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                       $149.40
                                                                            Check all that apply.
            COZZINI BROS., INC.
            350 HOWARD AVE                                                  ¨ Contingent
            DES PLAINES, IL 60018                                           ¨ Unliquidated
                                                                            ¨ Disputed
            Date or dates debt was incurred
                                                                            Basis for the claim:
            VARIOUS                                                         TRADE PAYABLE
            Last 4 digits of account number:                                Is the claim subject to offset?
                                                                            þ No
                                                                            ¨ Yes




Official Form 206E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 2 of 7
 Debtor                         Case 21-10482-MFW
            Alamo DH Anderson Lane, LLC                           Doc 4        Filed 04/01/21
                                                                                     Case number                Page
                                                                                                       (if known)      30 of 47
                                                                                                                   21-10482

            (Name)


  Part 2:   Additional Page

                                                                                                                                  Amount of claim

 3.9        Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                       $151.60
                                                                            Check all that apply.
            DELUXE ECHOSTAR LLC
            FILE 56477                                                      ¨ Contingent
            LOS ANGELES, CA 90074-6477                                      ¨ Unliquidated
                                                                            ¨ Disputed
            Date or dates debt was incurred
                                                                            Basis for the claim:
            VARIOUS                                                         TRADE PAYABLE
            Last 4 digits of account number:                                Is the claim subject to offset?
                                                                            þ No
                                                                            ¨ Yes

 3.10       Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                       $800.00
                                                                            Check all that apply.
            DIGI INTERNATIONAL, INC.
            PO BOX 851399                                                   ¨ Contingent
            MINNEAPOLIS, MN 55485-1399                                      ¨ Unliquidated
                                                                            ¨ Disputed
            Date or dates debt was incurred
                                                                            Basis for the claim:
            VARIOUS                                                         TRADE PAYABLE
            Last 4 digits of account number:                                Is the claim subject to offset?
                                                                            þ No
                                                                            ¨ Yes

 3.11       Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                       $808.08
                                                                            Check all that apply.
            ECOLAB
            PO BOX 70343                                                    ¨ Contingent
            CHICAGO, IL 60673-0343                                          ¨ Unliquidated
                                                                            ¨ Disputed
            Date or dates debt was incurred
                                                                            Basis for the claim:
            VARIOUS                                                         TRADE PAYABLE
            Last 4 digits of account number:                                Is the claim subject to offset?
                                                                            þ No
                                                                            ¨ Yes

 3.12       Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                           $19.20
                                                                            Check all that apply.
            FAVOR, INC.
            1705 GUADALUPE                                                  ¨ Contingent
            SUITE 300                                                       ¨ Unliquidated
            AUSTIN, TX 78701                                                ¨ Disputed

            Date or dates debt was incurred                                 Basis for the claim:
                                                                            TRADE PAYABLE
            VARIOUS
                                                                            Is the claim subject to offset?
            Last 4 digits of account number:                                þ No
                                                                            ¨ Yes

 3.13       Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                       $700.00
                                                                            Check all that apply.
            JANUS FILMS
            250 E HARTSDALE AVENUE, SUITE 42                                ¨ Contingent
            HARTSDALE, NY 10530                                             ¨ Unliquidated
                                                                            ¨ Disputed
            Date or dates debt was incurred
                                                                            Basis for the claim:
            VARIOUS                                                         TRADE PAYABLE
            Last 4 digits of account number:                                Is the claim subject to offset?
                                                                            þ No
                                                                            ¨ Yes




Official Form 206E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 3 of 7
 Debtor                         Case 21-10482-MFW
            Alamo DH Anderson Lane, LLC                           Doc 4        Filed 04/01/21
                                                                                     Case number                Page
                                                                                                       (if known)      31 of 47
                                                                                                                   21-10482

            (Name)


  Part 2:   Additional Page

                                                                                                                                  Amount of claim

 3.14       Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                       $300.00
                                                                            Check all that apply.
            KINO INTERNATIONAL
            KARL-MARX-ALLEE 33 10178                                        ¨ Contingent
            BERLIN-MITTE 10178                                              ¨ Unliquidated
            GERMANY                                                         ¨ Disputed

            Date or dates debt was incurred                                 Basis for the claim:
                                                                            TRADE PAYABLE
            VARIOUS
                                                                            Is the claim subject to offset?
            Last 4 digits of account number:                                þ No
                                                                            ¨ Yes

 3.15       Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                           $32.99
                                                                            Check all that apply.
            LANE EQUIPMENT COMPANY
            1507 WEST AVE                                                   ¨ Contingent
            SAN ANTONIO, TX 78201                                           ¨ Unliquidated
                                                                            ¨ Disputed
            Date or dates debt was incurred
                                                                            Basis for the claim:
            VARIOUS                                                         TRADE PAYABLE
            Last 4 digits of account number:                                Is the claim subject to offset?
                                                                            þ No
                                                                            ¨ Yes

 3.16       Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                       $539.04
                                                                            Check all that apply.
            LOOMIS
            DEPT 0757, PO BOX 120001                                        ¨ Contingent
            DALLAS, TX 75312-0757                                           ¨ Unliquidated
                                                                            ¨ Disputed
            Date or dates debt was incurred
                                                                            Basis for the claim:
            VARIOUS                                                         TRADE PAYABLE
            Last 4 digits of account number:                                Is the claim subject to offset?
                                                                            þ No
                                                                            ¨ Yes

 3.17       Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                       $210.00
                                                                            Check all that apply.
            NILE VALLEY HERBS
            1506 JULIET ST                                                  ¨ Contingent
            AUSTIN, TX 78704                                                ¨ Unliquidated
                                                                            ¨ Disputed
            Date or dates debt was incurred
                                                                            Basis for the claim:
            VARIOUS                                                         TRADE PAYABLE
            Last 4 digits of account number:                                Is the claim subject to offset?
                                                                            þ No
                                                                            ¨ Yes

 3.18       Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                       $243.87
                                                                            Check all that apply.
            OFFICE DEPOT
            PO BOX 660113                                                   ¨ Contingent
            DALLAS, TX 75266-0113                                           ¨ Unliquidated
                                                                            ¨ Disputed
            Date or dates debt was incurred
                                                                            Basis for the claim:
            VARIOUS                                                         TRADE PAYABLE
            Last 4 digits of account number:                                Is the claim subject to offset?
                                                                            þ No
                                                                            ¨ Yes




Official Form 206E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 4 of 7
 Debtor                         Case 21-10482-MFW
            Alamo DH Anderson Lane, LLC                           Doc 4        Filed 04/01/21
                                                                                     Case number                Page
                                                                                                       (if known)      32 of 47
                                                                                                                   21-10482

            (Name)


  Part 2:   Additional Page

                                                                                                                                  Amount of claim

 3.19       Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                       $757.53
                                                                            Check all that apply.
            PRINT GLOBE
            3500 COMSOUTH DR, STE 100                                       ¨ Contingent
            AUSTIN, TX 78744                                                ¨ Unliquidated
                                                                            ¨ Disputed

            Date or dates debt was incurred                                 Basis for the claim:
                                                                            TRADE PAYABLE
            VARIOUS
                                                                            Is the claim subject to offset?
            Last 4 digits of account number:                                þ No
                                                                            ¨ Yes

 3.20       Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                       $253.02
                                                                            Check all that apply.
            REPUBLIC SERVICES
            18500 N ALLIED WAY                                              ¨ Contingent
            PHOENIX, AZ 85054                                               ¨ Unliquidated
                                                                            ¨ Disputed
            Date or dates debt was incurred
                                                                            Basis for the claim:
            VARIOUS                                                         TRADE PAYABLE
            Last 4 digits of account number:                                Is the claim subject to offset?
                                                                            þ No
                                                                            ¨ Yes

 3.21       Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                      $1,653.13
                                                                            Check all that apply.
            SEGOVIA PRODUCE, LTD
            4618 EAST 7TH STREET                                            ¨ Contingent
            AUSTIN, TX 78702                                                ¨ Unliquidated
                                                                            ¨ Disputed
            Date or dates debt was incurred
                                                                            Basis for the claim:
            VARIOUS                                                         TRADE PAYABLE
            Last 4 digits of account number:                                Is the claim subject to offset?
                                                                            þ No
                                                                            ¨ Yes

 3.22       Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                       $592.20
                                                                            Check all that apply.
            SENTAI FILMWORKS
            10114 W SAM HOUSTIN PKWY S                                      ¨ Contingent
            HOUSTON, TX 77099                                               ¨ Unliquidated
                                                                            ¨ Disputed
            Date or dates debt was incurred
                                                                            Basis for the claim:
            VARIOUS                                                         TRADE PAYABLE
            Last 4 digits of account number:                                Is the claim subject to offset?
                                                                            þ No
                                                                            ¨ Yes

 3.23       Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                       $220.50
                                                                            Check all that apply.
            SOUTHWASTE DISPOSAL LLC
            PO BOX 53988                                                    ¨ Contingent
            LAFAYETTE, LA 70505-3988                                        ¨ Unliquidated
                                                                            ¨ Disputed
            Date or dates debt was incurred
                                                                            Basis for the claim:
            VARIOUS                                                         TRADE PAYABLE
            Last 4 digits of account number:                                Is the claim subject to offset?
                                                                            þ No
                                                                            ¨ Yes




Official Form 206E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 5 of 7
 Debtor                         Case 21-10482-MFW
            Alamo DH Anderson Lane, LLC                           Doc 4        Filed 04/01/21
                                                                                     Case number                Page
                                                                                                       (if known)      33 of 47
                                                                                                                   21-10482

            (Name)


  Part 2:   Additional Page

                                                                                                                                  Amount of claim

 3.24       Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                       $340.75
                                                                            Check all that apply.
            TEXAS COFFEE TRADERS
            1400 E 4TH ST                                                   ¨ Contingent
            AUSTIN, TX 78702-3808                                           ¨ Unliquidated
                                                                            ¨ Disputed
            Date or dates debt was incurred
                                                                            Basis for the claim:
            VARIOUS                                                         TRADE PAYABLE
            Last 4 digits of account number:                                Is the claim subject to offset?
                                                                            þ No
                                                                            ¨ Yes

 3.25       Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                           $10.89
                                                                            Check all that apply.
            TEXAS GAS SERVICE
            C/O OKLAHOMA NATURAL GAS                                        ¨ Contingent
            PO BOX 401                                                      ¨ Unliquidated
            OKHLAHOMA CITY, OK 73101-0401                                   ¨ Disputed

            Date or dates debt was incurred                                 Basis for the claim:
                                                                            TRADE PAYABLE
            VARIOUS
                                                                            Is the claim subject to offset?
            Last 4 digits of account number:                                þ No
                                                                            ¨ Yes

 3.26       Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                       $750.07
                                                                            Check all that apply.
            TIME WARNER CABLE
            C/O SPECTRUM                                                    ¨ Contingent
            ATTN: BANKRUPTCY DEPT                                           ¨ Unliquidated
            1600 DUBLIN RD                                                  ¨ Disputed
            COLUMBUS, OH 43215                                              Basis for the claim:
            Date or dates debt was incurred                                 TRADE PAYABLE

            VARIOUS                                                         Is the claim subject to offset?
                                                                            þ No
            Last 4 digits of account number:                                ¨ Yes

 3.27       Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is:                    $33,946.88
                                                                            Check all that apply.
            USFOODS
            DEPT 597                                                        ¨ Contingent
            DENVER, CO 80271                                                ¨ Unliquidated
                                                                            ¨ Disputed
            Date or dates debt was incurred
                                                                            Basis for the claim:
            VARIOUS                                                         TRADE PAYABLE
            Last 4 digits of account number:                                Is the claim subject to offset?
                                                                            þ No
                                                                            ¨ Yes




Official Form 206E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 6 of 7
 Debtor                           Case 21-10482-MFW
            Alamo DH Anderson Lane, LLC                                  Doc 4     Filed 04/01/21
                                                                                         Case number            Page
                                                                                                       (if known)      34 of 47
                                                                                                                   21-10482

            (Name)


  Part 4:     Total Amounts of the Priority and Nonpriority Unsecured Claims




 5.    Add the amounts of priority and nonpriority unsecured claims.



                                                                                                                              Total of claim amounts



 5a.   Total claims from Part 1                                                                                     5a.                  NOT APPLICABLE




 5b.   Total claims from Part 2                                                                                     5b.   +                     $383,047.11




 5c.   Total of Parts 1 and 2                                                                                       5c.                         $383,047.11
       Lines 5a + 5b = 5c.




Official Form 206E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 7 of 7
                                      Case 21-10482-MFW                         Doc 4          Filed 04/01/21               Page 35 of 47
  Fill in this information to identify the case:

 Debtor        Alamo DH Anderson Lane, LLC


 United States Bankruptcy Court for the:      District of Delaware


 Case number          21-10482
  (if known)
                                                                                                                                                         ¨ Check if this is an
                                                                                                                                                             amended filing


 Official Form 206G
 Schedule G: Executory Contracts and Unexpired Leases                                                                                                                    12/15

 Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.

 1.     Does the debtor have any executory contracts or unexpired leases?
        ¨      No. Check this box and file this form with the court with the debtor’s other schedules. There is nothing else to report on this form.
        þ      Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (Official
               Form 206A/B).

 2.     List all contracts and unexpired leases                                                      State the name and mailing address for all other parties with
                                                                                                     whom the debtor has an executory contract or unexpired lease


 2.1            State what the contract           THIRD PARTY SERVICE AGREEMENT                        ADP
                or lease is for and the           STATEMENT OF WORK DTD 1/3/2019                       ATTN GERARD E LEONARD, PRES, BENEFITS SERVICES
                nature of the debtor’s            RE: SUPPORT AND MAINTENANCE                          ONE ADP BLVD
                interest                                                                               ROSELAND, NJ 07068

                State the term remaining

                List the contract number
                of any government
                contract

 2.2            State what the contract           INSURANCE POLICY                                     CERTAIN UNDERWRITERS AT LLOYDS
                or lease is for and the                                                                CONSORTIUM #9569
                nature of the debtor’s                                                                 C/O ASTA MANAGING AGENCY LTD
                interest                                                                               CAMOMILE CT, 23 CAMOMILE ST
                                                                                                       LONDON EC3A 7LL
                State the term remaining                                                               UNITED KINGDOM

                List the contract number
                of any government
                contract

 2.3            State what the contract           INSURANCE POLICY                                     MARSH & MCLENNAN AGENCY LLC
                or lease is for and the                                                                8144 WALNUT HILL LN, STE 1600
                nature of the debtor’s                                                                 DALLAS, TX 75231
                interest

                State the term remaining

                List the contract number
                of any government
                contract

 2.4            State what the contract           INSURANCE POLICY                                     MARSH & MCLENNAN AGENCY LLC
                or lease is for and the                                                                8144 WALNUT HILL LN, STE 1600
                nature of the debtor’s                                                                 DALLAS, TX 75231
                interest

                State the term remaining

                List the contract number
                of any government
                contract




Official Form 206G                                            Schedule G: Executory Contracts and Unexpired Leases                                                    Page 1 of 3
 Debtor                          Case 21-10482-MFW
             Alamo DH Anderson Lane, LLC                           Doc 4       Filed 04/01/21
                                                                                     Case number             Page
                                                                                                    (if known)      36 of 47
                                                                                                                21-10482

             (Name)



        List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired lease


 2.5         State what the contract        INSURANCE POLICY                           MARSH & MCLENNAN AGENCY LLC
             or lease is for and the                                                   8144 WALNUT HILL LN, STE 1600
             nature of the debtor’s                                                    DALLAS, TX 75231
             interest

             State the term remaining

             List the contract number
             of any government
             contract

 2.6         State what the contract        LICENSING AGREEMENT MASTER                 PARAMOUNT PICTURES CORPORATION
             or lease is for and the        LICENSE AGREEMENT                          ATTN STEVE GARRETT
             nature of the debtor’s                                                    5555 MELROSE AVE
             interest                                                                  HOLLYWOOD, CA 90038

             State the term remaining

             List the contract number
             of any government
             contract

 2.7         State what the contract        THIRD PARTY SERVICE AGREEMENT              POS SOLUTIONS INC
             or lease is for and the        ANNUAL HELP DESK AGREEMENT                 D/B/A POS SOLUTIONS
             nature of the debtor’s         TERMS AND CONDITIONS                       5508 HWY 290 W, STE 104
             interest                                                                  AUSTIN, TX 78735

             State the term remaining

             List the contract number
             of any government
             contract

 2.8         State what the contract        THIRD PARTY SERVICE AGREEMENT              SONY ELECTRONICS INC
             or lease is for and the        SUPPORTNET SERVICE AGREEMENT               ATTN GENERAL COUNSEL
             nature of the debtor’s         DTD 7/23/2015                              16530 VIA ESPRILLO
             interest                                                                  SAN DIEGO, CA 92127

             State the term remaining

             List the contract number
             of any government
             contract

 2.9         State what the contract        INSURANCE POLICY                           TRAVELERS INDEMNITY COMPANY, THE
             or lease is for and the                                                   ONE TOWER SQ
             nature of the debtor’s                                                    HARTFORD, CT 06183
             interest

             State the term remaining

             List the contract number
             of any government
             contract

 2.10        State what the contract        INSURANCE POLICY                           TRAVELERS INDEMNITY COMPANY, THE
             or lease is for and the                                                   ONE TOWER SQ
             nature of the debtor’s                                                    HARTFORD, CT 06183
             interest

             State the term remaining

             List the contract number
             of any government
             contract




Official Form 206G                                 Schedule G: Executory Contracts and Unexpired Leases                                              Page 2 of 3
 Debtor                          Case 21-10482-MFW
             Alamo DH Anderson Lane, LLC                           Doc 4       Filed 04/01/21
                                                                                     Case number             Page
                                                                                                    (if known)      37 of 47
                                                                                                                21-10482

             (Name)



        List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired lease


 2.11        State what the contract        INSURANCE POLICY                           TRAVELERS INDEMNITY COMPANY, THE
             or lease is for and the                                                   ONE TOWER SQ
             nature of the debtor’s                                                    HARTFORD, CT 06183
             interest

             State the term remaining

             List the contract number
             of any government
             contract

 2.12        State what the contract        INSURANCE POLICY                           TRAVELERS LLOYDS MANAGEMENT CO
             or lease is for and the                                                   ONE TOWER SQ
             nature of the debtor’s                                                    HARTFORD, CT 06183
             interest

             State the term remaining

             List the contract number
             of any government
             contract

 2.13        State what the contract        GUARANTY AGREEMENT DTD 6/14/2018           TWENTIETH CENTURY FOX FILM CORPORATION
             or lease is for and the                                                   23975 PARK SORRENTO, STE 300
             nature of the debtor’s                                                    CALABASAS, CA 91302
             interest

             State the term remaining

             List the contract number
             of any government
             contract

 2.14        State what the contract        GUARANTY AGREEMENT DTD 8/28/2018           WARNER BROS PICTURES DOMESTIC
             or lease is for and the                                                   ATTN CONNIE MINNETT
             nature of the debtor’s                                                    4000 WARNER BLVD
             interest                                                                  BURBANK, CA 91522

             State the term remaining

             List the contract number
             of any government
             contract

 2.15        State what the contract        GUARANTY AGREEMENT DTD 8/28/2018           WARNER BROS PICTURES DOMESTIC
             or lease is for and the                                                   ATTN JENNIFER AMAYA
             nature of the debtor’s                                                    4000 WARNER BLVD
             interest                                                                  BURBANK, CA 91522

             State the term remaining

             List the contract number
             of any government
             contract




Official Form 206G                                 Schedule G: Executory Contracts and Unexpired Leases                                              Page 3 of 3
                                     Case 21-10482-MFW                        Doc 4         Filed 04/01/21                Page 38 of 47
  Fill in this information to identify the case:

 Debtor        Alamo DH Anderson Lane, LLC


 United States Bankruptcy Court for the:     District of Delaware


 Case number          21-10482
  (if known)
                                                                                                                                                         ¨ Check if this is an
                                                                                                                                                              amended filing


 Official Form 206H
 Schedule H: Codebtors                                                                                                                                                       12/15

 Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
 Additional Page to this page.


 1.     Does the debtor have any codebtors?
        ¨      No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
        þ      Yes.


 2.     In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
        creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each
        schedule on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.

        Column 1: Codebtor                                                                                       Column 2: Creditor
                                                                                                                                                              Check all schedules
                Name                                 Mailing Address                                               Name
                                                                                                                                                              that apply

 2.1            ALAMO ASPEN GROVE, LLC               3908 AVENUE B                                                 ACP ALAMO FINANCE, INC.                    þ D
                                                     AUSTIN, TX 78751                                                                                         ¨ E/F
                                                     UNITED STATES                                                                                            ¨ G

 2.2            ALAMO ASPEN GROVE, LLC               3908 AVENUE B                                                 CF ALMO UST LLC                            þ D
                                                     AUSTIN, TX 78751                                                                                         ¨ E/F
                                                     UNITED STATES                                                                                            ¨ G

 2.3            ALAMO ASPEN GROVE, LLC               3908 AVENUE B                                                 LEAGUE HOLDINGS, LLC                       þ D
                                                     AUSTIN, TX 78751                                                                                         ¨ E/F
                                                     UNITED STATES                                                                                            ¨ G

 2.4            ALAMO ASPEN GROVE, LLC               3908 AVENUE B                                                 THUNDERBIRD BROTHERS                       þ D
                                                     AUSTIN, TX 78751                                              LLC                                        ¨ E/F
                                                     UNITED STATES                                                                                            ¨ G

 2.5            ALAMO AVENUE B, LLC                  3908 AVENUE B                                                 ACP ALAMO FINANCE, INC.                    þ D
                                                     AUSTIN, TX 78751                                                                                         ¨ E/F
                                                     UNITED STATES                                                                                            ¨ G

 2.6            ALAMO AVENUE B, LLC                  3908 AVENUE B                                                 CF ALMO UST LLC                            þ D
                                                     AUSTIN, TX 78751                                                                                         ¨ E/F
                                                     UNITED STATES                                                                                            ¨ G

 2.7            ALAMO AVENUE B, LLC                  3908 AVENUE B                                                 LEAGUE HOLDINGS, LLC                       þ D
                                                     AUSTIN, TX 78751                                                                                         ¨ E/F
                                                     UNITED STATES                                                                                            ¨ G

 2.8            ALAMO AVENUE B, LLC                  3908 AVENUE B                                                 THUNDERBIRD BROTHERS                       þ D
                                                     AUSTIN, TX 78751                                              LLC                                        ¨ E/F
                                                     UNITED STATES                                                                                            ¨ G

 2.9            ALAMO CINEMA GROUP I                 3908 AVENUE B                                                 ACP ALAMO FINANCE, INC.                    þ D
                GP, LLC                              AUSTIN, TX 78751                                                                                         ¨ E/F
                                                     UNITED STATES                                                                                            ¨ G

 2.10           ALAMO CINEMA GROUP I                 3908 AVENUE B                                                 CF ALMO UST LLC                            þ D
                GP, LLC                              AUSTIN, TX 78751                                                                                         ¨ E/F
                                                     UNITED STATES                                                                                            ¨ G

 2.11           ALAMO CINEMA GROUP I                 3908 AVENUE B                                                 LEAGUE HOLDINGS, LLC                       þ D
                GP, LLC                              AUSTIN, TX 78751                                                                                         ¨ E/F
                                                     UNITED STATES                                                                                            ¨ G



Official Form 206H                                                           Schedule H: Codebtors                                                                       Page 1 of 9
 Debtor                          Case 21-10482-MFW
             Alamo DH Anderson Lane, LLC                         Doc 4       Filed 04/01/21
                                                                                   Case number       Page
                                                                                            (if known)      39 of 47
                                                                                                        21-10482

             (Name)


        Additional Page if Debtor Has More Codebtors

        Column 1: Codebtor                                                                Column 2: Creditor
                                                                                                                        Check all schedules
             Name                            Mailing Address                                Name
                                                                                                                        that apply

 2.12        ALAMO CINEMA GROUP I            3908 AVENUE B                                  THUNDERBIRD BROTHERS       þ D
             GP, LLC                         AUSTIN, TX 78751                               LLC                        ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.13        ALAMO CINEMA GROUP I,           3908 AVENUE B                                  ACP ALAMO FINANCE, INC.    þ D
             LP                              AUSTIN, TX 78751                                                          ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.14        ALAMO CINEMA GROUP I,           3908 AVENUE B                                  CF ALMO UST LLC            þ D
             LP                              AUSTIN, TX 78751                                                          ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.15        ALAMO CINEMA GROUP I,           3908 AVENUE B                                  LEAGUE HOLDINGS, LLC       þ D
             LP                              AUSTIN, TX 78751                                                          ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.16        ALAMO CINEMA GROUP I,           3908 AVENUE B                                  THUNDERBIRD BROTHERS       þ D
             LP                              AUSTIN, TX 78751                               LLC                        ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.17        ALAMO CITY FOUNDRY,             3908 AVENUE B                                  ACP ALAMO FINANCE, INC.    þ D
             LLC                             AUSTIN, TX 78751                                                          ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.18        ALAMO CITY FOUNDRY,             3908 AVENUE B                                  CF ALMO UST LLC            þ D
             LLC                             AUSTIN, TX 78751                                                          ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.19        ALAMO CITY FOUNDRY,             3908 AVENUE B                                  LEAGUE HOLDINGS, LLC       þ D
             LLC                             AUSTIN, TX 78751                                                          ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.20        ALAMO CITY FOUNDRY,             3908 AVENUE B                                  THUNDERBIRD BROTHERS       þ D
             LLC                             AUSTIN, TX 78751                               LLC                        ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.21        ALAMO CITY POINT, LLC           3908 AVENUE B                                  ACP ALAMO FINANCE, INC.    þ D
                                             AUSTIN, TX 78751                                                          ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.22        ALAMO CITY POINT, LLC           3908 AVENUE B                                  CF ALMO UST LLC            þ D
                                             AUSTIN, TX 78751                                                          ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.23        ALAMO CITY POINT, LLC           3908 AVENUE B                                  LEAGUE HOLDINGS, LLC       þ D
                                             AUSTIN, TX 78751                                                          ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.24        ALAMO CITY POINT, LLC           3908 AVENUE B                                  THUNDERBIRD BROTHERS       þ D
                                             AUSTIN, TX 78751                               LLC                        ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.25        ALAMO DRAFTHOUSE                3908 AVENUE B                                  ACP ALAMO FINANCE, INC.    þ D
             CINEMAS HOLDINGS, LLC           AUSTIN, TX 78751                                                          ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.26        ALAMO DRAFTHOUSE                3908 AVENUE B                                  CF ALMO UST LLC            þ D
             CINEMAS HOLDINGS, LLC           AUSTIN, TX 78751                                                          ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.27        ALAMO DRAFTHOUSE                3908 AVENUE B                                  LEAGUE HOLDINGS, LLC       þ D
             CINEMAS HOLDINGS, LLC           AUSTIN, TX 78751                                                          ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.28        ALAMO DRAFTHOUSE                3908 AVENUE B                                  THUNDERBIRD BROTHERS       þ D
             CINEMAS HOLDINGS, LLC           AUSTIN, TX 78751                               LLC                        ¨ E/F
                                             UNITED STATES                                                             ¨ G


Official Form 206H                                              Schedule H: Codebtors                                            Page 2 of 9
 Debtor                          Case 21-10482-MFW
             Alamo DH Anderson Lane, LLC                         Doc 4       Filed 04/01/21
                                                                                   Case number       Page
                                                                                            (if known)      40 of 47
                                                                                                        21-10482

             (Name)


        Additional Page if Debtor Has More Codebtors

        Column 1: Codebtor                                                                Column 2: Creditor
                                                                                                                        Check all schedules
             Name                            Mailing Address                                Name
                                                                                                                        that apply

 2.29        ALAMO DRAFTHOUSE                3908 AVENUE B                                  ACP ALAMO FINANCE, INC.    þ D
             CINEMAS, LLC                    AUSTIN, TX 78751                                                          ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.30        ALAMO DRAFTHOUSE                3908 AVENUE B                                  CF ALMO UST LLC            þ D
             CINEMAS, LLC                    AUSTIN, TX 78751                                                          ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.31        ALAMO DRAFTHOUSE                3908 AVENUE B                                  LEAGUE HOLDINGS, LLC       þ D
             CINEMAS, LLC                    AUSTIN, TX 78751                                                          ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.32        ALAMO DRAFTHOUSE                3908 AVENUE B                                  THUNDERBIRD BROTHERS       þ D
             CINEMAS, LLC                    AUSTIN, TX 78751                               LLC                        ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.33        ALAMO DRAFTHOUSE                3908 AVENUE B                                  ACP ALAMO FINANCE, INC.    þ D
             RALEIGH, LLC                    AUSTIN, TX 78751                                                          ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.34        ALAMO DRAFTHOUSE                3908 AVENUE B                                  CF ALMO UST LLC            þ D
             RALEIGH, LLC                    AUSTIN, TX 78751                                                          ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.35        ALAMO DRAFTHOUSE                3908 AVENUE B                                  LEAGUE HOLDINGS, LLC       þ D
             RALEIGH, LLC                    AUSTIN, TX 78751                                                          ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.36        ALAMO DRAFTHOUSE                3908 AVENUE B                                  THUNDERBIRD BROTHERS       þ D
             RALEIGH, LLC                    AUSTIN, TX 78751                               LLC                        ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.37        ALAMO LAKELINE, LLC             3908 AVENUE B                                  ACP ALAMO FINANCE, INC.    þ D
                                             AUSTIN, TX 78751                                                          ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.38        ALAMO LAKELINE, LLC             3908 AVENUE B                                  CF ALMO UST LLC            þ D
                                             AUSTIN, TX 78751                                                          ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.39        ALAMO LAKELINE, LLC             3908 AVENUE B                                  LEAGUE HOLDINGS, LLC       þ D
                                             AUSTIN, TX 78751                                                          ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.40        ALAMO LAKELINE, LLC             3908 AVENUE B                                  THUNDERBIRD BROTHERS       þ D
                                             AUSTIN, TX 78751                               LLC                        ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.41        ALAMO LEAGUE                    3908 AVENUE B                                  ACP ALAMO FINANCE, INC.    þ D
             INVESTMENTS GP, LLC             AUSTIN, TX 78751                                                          ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.42        ALAMO LEAGUE                    3908 AVENUE B                                  CF ALMO UST LLC            þ D
             INVESTMENTS GP, LLC             AUSTIN, TX 78751                                                          ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.43        ALAMO LEAGUE                    3908 AVENUE B                                  LEAGUE HOLDINGS, LLC       þ D
             INVESTMENTS GP, LLC             AUSTIN, TX 78751                                                          ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.44        ALAMO LEAGUE                    3908 AVENUE B                                  THUNDERBIRD BROTHERS       þ D
             INVESTMENTS GP, LLC             AUSTIN, TX 78751                               LLC                        ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.45        ALAMO LEAGUE                    3908 AVENUE B                                  ACP ALAMO FINANCE, INC.    þ D
             INVESTMENTS, LTD.               AUSTIN, TX 78751                                                          ¨ E/F
                                             UNITED STATES                                                             ¨ G


Official Form 206H                                              Schedule H: Codebtors                                            Page 3 of 9
 Debtor                          Case 21-10482-MFW
             Alamo DH Anderson Lane, LLC                         Doc 4       Filed 04/01/21
                                                                                   Case number       Page
                                                                                            (if known)      41 of 47
                                                                                                        21-10482

             (Name)


        Additional Page if Debtor Has More Codebtors

        Column 1: Codebtor                                                                Column 2: Creditor
                                                                                                                        Check all schedules
             Name                            Mailing Address                                Name
                                                                                                                        that apply

 2.46        ALAMO LEAGUE                    3908 AVENUE B                                  CF ALMO UST LLC            þ D
             INVESTMENTS, LTD.               AUSTIN, TX 78751                                                          ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.47        ALAMO LEAGUE                    3908 AVENUE B                                  LEAGUE HOLDINGS, LLC       þ D
             INVESTMENTS, LTD.               AUSTIN, TX 78751                                                          ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.48        ALAMO LEAGUE                    3908 AVENUE B                                  THUNDERBIRD BROTHERS       þ D
             INVESTMENTS, LTD.               AUSTIN, TX 78751                               LLC                        ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.49        ALAMO LIBERTY, LLC              3908 AVENUE B                                  ACP ALAMO FINANCE, INC.    þ D
                                             AUSTIN, TX 78751                                                          ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.50        ALAMO LIBERTY, LLC              3908 AVENUE B                                  CF ALMO UST LLC            þ D
                                             AUSTIN, TX 78751                                                          ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.51        ALAMO LIBERTY, LLC              3908 AVENUE B                                  LEAGUE HOLDINGS, LLC       þ D
                                             AUSTIN, TX 78751                                                          ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.52        ALAMO LIBERTY, LLC              3908 AVENUE B                                  THUNDERBIRD BROTHERS       þ D
                                             AUSTIN, TX 78751                               LLC                        ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.53        ALAMO MAINSTREET, LLC           3908 AVENUE B                                  ACP ALAMO FINANCE, INC.    þ D
                                             AUSTIN, TX 78751                                                          ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.54        ALAMO MAINSTREET, LLC           3908 AVENUE B                                  CF ALMO UST LLC            þ D
                                             AUSTIN, TX 78751                                                          ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.55        ALAMO MAINSTREET, LLC           3908 AVENUE B                                  LEAGUE HOLDINGS, LLC       þ D
                                             AUSTIN, TX 78751                                                          ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.56        ALAMO MAINSTREET, LLC           3908 AVENUE B                                  THUNDERBIRD BROTHERS       þ D
                                             AUSTIN, TX 78751                               LLC                        ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.57        ALAMO MARKETPLACE,              3908 AVENUE B                                  ACP ALAMO FINANCE, INC.    þ D
             LLC                             AUSTIN, TX 78751                                                          ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.58        ALAMO MARKETPLACE,              3908 AVENUE B                                  CF ALMO UST LLC            þ D
             LLC                             AUSTIN, TX 78751                                                          ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.59        ALAMO MARKETPLACE,              3908 AVENUE B                                  LEAGUE HOLDINGS, LLC       þ D
             LLC                             AUSTIN, TX 78751                                                          ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.60        ALAMO MARKETPLACE,              3908 AVENUE B                                  THUNDERBIRD BROTHERS       þ D
             LLC                             AUSTIN, TX 78751                               LLC                        ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.61        ALAMO MISSION, LLC              3908 AVENUE B                                  ACP ALAMO FINANCE, INC.    þ D
                                             AUSTIN, TX 78751                                                          ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.62        ALAMO MISSION, LLC              3908 AVENUE B                                  CF ALMO UST LLC            þ D
                                             AUSTIN, TX 78751                                                          ¨ E/F
                                             UNITED STATES                                                             ¨ G


Official Form 206H                                              Schedule H: Codebtors                                            Page 4 of 9
 Debtor                          Case 21-10482-MFW
             Alamo DH Anderson Lane, LLC                         Doc 4       Filed 04/01/21
                                                                                   Case number       Page
                                                                                            (if known)      42 of 47
                                                                                                        21-10482

             (Name)


        Additional Page if Debtor Has More Codebtors

        Column 1: Codebtor                                                                Column 2: Creditor
                                                                                                                        Check all schedules
             Name                            Mailing Address                                Name
                                                                                                                        that apply

 2.63        ALAMO MISSION, LLC              3908 AVENUE B                                  LEAGUE HOLDINGS, LLC       þ D
                                             AUSTIN, TX 78751                                                          ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.64        ALAMO MISSION, LLC              3908 AVENUE B                                  THUNDERBIRD BROTHERS       þ D
                                             AUSTIN, TX 78751                               LLC                        ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.65        ALAMO MUELLER, LLC              3908 AVENUE B                                  ACP ALAMO FINANCE, INC.    þ D
                                             AUSTIN, TX 78751                                                          ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.66        ALAMO MUELLER, LLC              3908 AVENUE B                                  CF ALMO UST LLC            þ D
                                             AUSTIN, TX 78751                                                          ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.67        ALAMO MUELLER, LLC              3908 AVENUE B                                  LEAGUE HOLDINGS, LLC       þ D
                                             AUSTIN, TX 78751                                                          ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.68        ALAMO MUELLER, LLC              3908 AVENUE B                                  THUNDERBIRD BROTHERS       þ D
                                             AUSTIN, TX 78751                               LLC                        ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.69        ALAMO NORTH SA, LLC             3908 AVENUE B                                  ACP ALAMO FINANCE, INC.    þ D
                                             AUSTIN, TX 78751                                                          ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.70        ALAMO NORTH SA, LLC             3908 AVENUE B                                  CF ALMO UST LLC            þ D
                                             AUSTIN, TX 78751                                                          ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.71        ALAMO NORTH SA, LLC             3908 AVENUE B                                  LEAGUE HOLDINGS, LLC       þ D
                                             AUSTIN, TX 78751                                                          ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.72        ALAMO NORTH SA, LLC             3908 AVENUE B                                  THUNDERBIRD BROTHERS       þ D
                                             AUSTIN, TX 78751                               LLC                        ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.73        ALAMO PARK NORTH, LLC           3908 AVENUE B                                  ACP ALAMO FINANCE, INC.    þ D
                                             AUSTIN, TX 78751                                                          ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.74        ALAMO PARK NORTH, LLC           3908 AVENUE B                                  CF ALMO UST LLC            þ D
                                             AUSTIN, TX 78751                                                          ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.75        ALAMO PARK NORTH, LLC           3908 AVENUE B                                  LEAGUE HOLDINGS, LLC       þ D
                                             AUSTIN, TX 78751                                                          ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.76        ALAMO PARK NORTH, LLC           3908 AVENUE B                                  THUNDERBIRD BROTHERS       þ D
                                             AUSTIN, TX 78751                               LLC                        ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.77        ALAMO RITZ, LLC                 3908 AVENUE B                                  ACP ALAMO FINANCE, INC.    þ D
                                             AUSTIN, TX 78751                                                          ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.78        ALAMO RITZ, LLC                 3908 AVENUE B                                  CF ALMO UST LLC            þ D
                                             AUSTIN, TX 78751                                                          ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.79        ALAMO RITZ, LLC                 3908 AVENUE B                                  LEAGUE HOLDINGS, LLC       þ D
                                             AUSTIN, TX 78751                                                          ¨ E/F
                                             UNITED STATES                                                             ¨ G


Official Form 206H                                              Schedule H: Codebtors                                            Page 5 of 9
 Debtor                          Case 21-10482-MFW
             Alamo DH Anderson Lane, LLC                         Doc 4       Filed 04/01/21
                                                                                   Case number       Page
                                                                                            (if known)      43 of 47
                                                                                                        21-10482

             (Name)


        Additional Page if Debtor Has More Codebtors

        Column 1: Codebtor                                                                Column 2: Creditor
                                                                                                                        Check all schedules
             Name                            Mailing Address                                Name
                                                                                                                        that apply

 2.80        ALAMO RITZ, LLC                 3908 AVENUE B                                  THUNDERBIRD BROTHERS       þ D
                                             AUSTIN, TX 78751                               LLC                        ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.81        ALAMO SATOWN, LLC               3908 AVENUE B                                  ACP ALAMO FINANCE, INC.    þ D
                                             AUSTIN, TX 78751                                                          ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.82        ALAMO SATOWN, LLC               3908 AVENUE B                                  CF ALMO UST LLC            þ D
                                             AUSTIN, TX 78751                                                          ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.83        ALAMO SATOWN, LLC               3908 AVENUE B                                  LEAGUE HOLDINGS, LLC       þ D
                                             AUSTIN, TX 78751                                                          ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.84        ALAMO SATOWN, LLC               3908 AVENUE B                                  THUNDERBIRD BROTHERS       þ D
                                             AUSTIN, TX 78751                               LLC                        ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.85        ALAMO SLAUGHTER LANE            3908 AVENUE B                                  ACP ALAMO FINANCE, INC.    þ D
             GP, LLC                         AUSTIN, TX 78751                                                          ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.86        ALAMO SLAUGHTER LANE            3908 AVENUE B                                  CF ALMO UST LLC            þ D
             GP, LLC                         AUSTIN, TX 78751                                                          ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.87        ALAMO SLAUGHTER LANE            3908 AVENUE B                                  LEAGUE HOLDINGS, LLC       þ D
             GP, LLC                         AUSTIN, TX 78751                                                          ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.88        ALAMO SLAUGHTER LANE            3908 AVENUE B                                  THUNDERBIRD BROTHERS       þ D
             GP, LLC                         AUSTIN, TX 78751                               LLC                        ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.89        ALAMO SLAUGHTER LANE,           3908 AVENUE B                                  ACP ALAMO FINANCE, INC.    þ D
             LTD.                            AUSTIN, TX 78751                                                          ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.90        ALAMO SLAUGHTER LANE,           3908 AVENUE B                                  CF ALMO UST LLC            þ D
             LTD.                            AUSTIN, TX 78751                                                          ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.91        ALAMO SLAUGHTER LANE,           3908 AVENUE B                                  LEAGUE HOLDINGS, LLC       þ D
             LTD.                            AUSTIN, TX 78751                                                          ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.92        ALAMO SLAUGHTER LANE,           3908 AVENUE B                                  THUNDERBIRD BROTHERS       þ D
             LTD.                            AUSTIN, TX 78751                               LLC                        ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.93        ALAMO SLOANS, LLC               3908 AVENUE B                                  ACP ALAMO FINANCE, INC.    þ D
                                             AUSTIN, TX 78751                                                          ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.94        ALAMO SLOANS, LLC               3908 AVENUE B                                  CF ALMO UST LLC            þ D
                                             AUSTIN, TX 78751                                                          ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.95        ALAMO SLOANS, LLC               3908 AVENUE B                                  LEAGUE HOLDINGS, LLC       þ D
                                             AUSTIN, TX 78751                                                          ¨ E/F
                                             UNITED STATES                                                             ¨ G

 2.96        ALAMO SLOANS, LLC               3908 AVENUE B                                  THUNDERBIRD BROTHERS       þ D
                                             AUSTIN, TX 78751                               LLC                        ¨ E/F
                                             UNITED STATES                                                             ¨ G


Official Form 206H                                              Schedule H: Codebtors                                            Page 6 of 9
 Debtor                           Case 21-10482-MFW
              Alamo DH Anderson Lane, LLC                         Doc 4       Filed 04/01/21
                                                                                    Case number       Page
                                                                                             (if known)      44 of 47
                                                                                                         21-10482

              (Name)


         Additional Page if Debtor Has More Codebtors

         Column 1: Codebtor                                                                Column 2: Creditor
                                                                                                                         Check all schedules
              Name                            Mailing Address                                Name
                                                                                                                         that apply

 2.97         ALAMO SOUTH LAMAR GP,           3908 AVENUE B                                  ACP ALAMO FINANCE, INC.    þ D
              LLC                             AUSTIN, TX 78751                                                          ¨ E/F
                                              UNITED STATES                                                             ¨ G

 2.98         ALAMO SOUTH LAMAR GP,           3908 AVENUE B                                  CF ALMO UST LLC            þ D
              LLC                             AUSTIN, TX 78751                                                          ¨ E/F
                                              UNITED STATES                                                             ¨ G

 2.99         ALAMO SOUTH LAMAR GP,           3908 AVENUE B                                  LEAGUE HOLDINGS, LLC       þ D
              LLC                             AUSTIN, TX 78751                                                          ¨ E/F
                                              UNITED STATES                                                             ¨ G

 2.100        ALAMO SOUTH LAMAR GP,           3908 AVENUE B                                  THUNDERBIRD BROTHERS       þ D
              LLC                             AUSTIN, TX 78751                               LLC                        ¨ E/F
                                              UNITED STATES                                                             ¨ G

 2.101        ALAMO SOUTH LAMAR, LP           3908 AVENUE B                                  ACP ALAMO FINANCE, INC.    þ D
                                              AUSTIN, TX 78751                                                          ¨ E/F
                                              UNITED STATES                                                             ¨ G

 2.102        ALAMO SOUTH LAMAR, LP           3908 AVENUE B                                  CF ALMO UST LLC            þ D
                                              AUSTIN, TX 78751                                                          ¨ E/F
                                              UNITED STATES                                                             ¨ G

 2.103        ALAMO SOUTH LAMAR, LP           3908 AVENUE B                                  LEAGUE HOLDINGS, LLC       þ D
                                              AUSTIN, TX 78751                                                          ¨ E/F
                                              UNITED STATES                                                             ¨ G

 2.104        ALAMO SOUTH LAMAR, LP           3908 AVENUE B                                  THUNDERBIRD BROTHERS       þ D
                                              AUSTIN, TX 78751                               LLC                        ¨ E/F
                                              UNITED STATES                                                             ¨ G

 2.105        ALAMO STATEN ISLAND,            3908 AVENUE B                                  ACP ALAMO FINANCE, INC.    þ D
              LLC                             AUSTIN, TX 78751                                                          ¨ E/F
                                              UNITED STATES                                                             ¨ G

 2.106        ALAMO STATEN ISLAND,            3908 AVENUE B                                  CF ALMO UST LLC            þ D
              LLC                             AUSTIN, TX 78751                                                          ¨ E/F
                                              UNITED STATES                                                             ¨ G

 2.107        ALAMO STATEN ISLAND,            3908 AVENUE B                                  LEAGUE HOLDINGS, LLC       þ D
              LLC                             AUSTIN, TX 78751                                                          ¨ E/F
                                              UNITED STATES                                                             ¨ G

 2.108        ALAMO STATEN ISLAND,            3908 AVENUE B                                  THUNDERBIRD BROTHERS       þ D
              LLC                             AUSTIN, TX 78751                               LLC                        ¨ E/F
                                              UNITED STATES                                                             ¨ G

 2.109        ALAMO STONE OAK, LLC            3908 AVENUE B                                  ACP ALAMO FINANCE, INC.    þ D
                                              AUSTIN, TX 78751                                                          ¨ E/F
                                              UNITED STATES                                                             ¨ G

 2.110        ALAMO STONE OAK, LLC            3908 AVENUE B                                  CF ALMO UST LLC            þ D
                                              AUSTIN, TX 78751                                                          ¨ E/F
                                              UNITED STATES                                                             ¨ G

 2.111        ALAMO STONE OAK, LLC            3908 AVENUE B                                  LEAGUE HOLDINGS, LLC       þ D
                                              AUSTIN, TX 78751                                                          ¨ E/F
                                              UNITED STATES                                                             ¨ G

 2.112        ALAMO STONE OAK, LLC            3908 AVENUE B                                  THUNDERBIRD BROTHERS       þ D
                                              AUSTIN, TX 78751                               LLC                        ¨ E/F
                                              UNITED STATES                                                             ¨ G

 2.113        ALAMO VINELAND, LLC             3908 AVENUE B                                  ACP ALAMO FINANCE, INC.    þ D
                                              AUSTIN, TX 78751                                                          ¨ E/F
                                              UNITED STATES                                                             ¨ G


Official Form 206H                                               Schedule H: Codebtors                                            Page 7 of 9
 Debtor                           Case 21-10482-MFW
              Alamo DH Anderson Lane, LLC                         Doc 4       Filed 04/01/21
                                                                                    Case number       Page
                                                                                             (if known)      45 of 47
                                                                                                         21-10482

              (Name)


         Additional Page if Debtor Has More Codebtors

         Column 1: Codebtor                                                                Column 2: Creditor
                                                                                                                         Check all schedules
              Name                            Mailing Address                                Name
                                                                                                                         that apply

 2.114        ALAMO VINELAND, LLC             3908 AVENUE B                                  CF ALMO UST LLC            þ D
                                              AUSTIN, TX 78751                                                          ¨ E/F
                                              UNITED STATES                                                             ¨ G

 2.115        ALAMO VINELAND, LLC             3908 AVENUE B                                  LEAGUE HOLDINGS, LLC       þ D
                                              AUSTIN, TX 78751                                                          ¨ E/F
                                              UNITED STATES                                                             ¨ G

 2.116        ALAMO VINELAND, LLC             3908 AVENUE B                                  THUNDERBIRD BROTHERS       þ D
                                              AUSTIN, TX 78751                               LLC                        ¨ E/F
                                              UNITED STATES                                                             ¨ G

 2.117        ALAMO WESTLAKES, LLC            3908 AVENUE B                                  ACP ALAMO FINANCE, INC.    þ D
                                              AUSTIN, TX 78751                                                          ¨ E/F
                                              UNITED STATES                                                             ¨ G

 2.118        ALAMO WESTLAKES, LLC            3908 AVENUE B                                  CF ALMO UST LLC            þ D
                                              AUSTIN, TX 78751                                                          ¨ E/F
                                              UNITED STATES                                                             ¨ G

 2.119        ALAMO WESTLAKES, LLC            3908 AVENUE B                                  LEAGUE HOLDINGS, LLC       þ D
                                              AUSTIN, TX 78751                                                          ¨ E/F
                                              UNITED STATES                                                             ¨ G

 2.120        ALAMO WESTLAKES, LLC            3908 AVENUE B                                  THUNDERBIRD BROTHERS       þ D
                                              AUSTIN, TX 78751                               LLC                        ¨ E/F
                                              UNITED STATES                                                             ¨ G

 2.121        ALAMO WESTMINSTER,              3908 AVENUE B                                  ACP ALAMO FINANCE, INC.    þ D
              LLC                             AUSTIN, TX 78751                                                          ¨ E/F
                                              UNITED STATES                                                             ¨ G

 2.122        ALAMO WESTMINSTER,              3908 AVENUE B                                  CF ALMO UST LLC            þ D
              LLC                             AUSTIN, TX 78751                                                          ¨ E/F
                                              UNITED STATES                                                             ¨ G

 2.123        ALAMO WESTMINSTER,              3908 AVENUE B                                  LEAGUE HOLDINGS, LLC       þ D
              LLC                             AUSTIN, TX 78751                                                          ¨ E/F
                                              UNITED STATES                                                             ¨ G

 2.124        ALAMO WESTMINSTER,              3908 AVENUE B                                  THUNDERBIRD BROTHERS       þ D
              LLC                             AUSTIN, TX 78751                               LLC                        ¨ E/F
                                              UNITED STATES                                                             ¨ G

 2.125        ALAMO YONKERS, LLC              3908 AVENUE B                                  ACP ALAMO FINANCE, INC.    þ D
                                              AUSTIN, TX 78751                                                          ¨ E/F
                                              UNITED STATES                                                             ¨ G

 2.126        ALAMO YONKERS, LLC              3908 AVENUE B                                  CF ALMO UST LLC            þ D
                                              AUSTIN, TX 78751                                                          ¨ E/F
                                              UNITED STATES                                                             ¨ G

 2.127        ALAMO YONKERS, LLC              3908 AVENUE B                                  LEAGUE HOLDINGS, LLC       þ D
                                              AUSTIN, TX 78751                                                          ¨ E/F
                                              UNITED STATES                                                             ¨ G

 2.128        ALAMO YONKERS, LLC              3908 AVENUE B                                  THUNDERBIRD BROTHERS       þ D
                                              AUSTIN, TX 78751                               LLC                        ¨ E/F
                                              UNITED STATES                                                             ¨ G

 2.129        MONDO TEES, LLC                 3908 AVENUE B                                  ACP ALAMO FINANCE, INC.    þ D
                                              AUSTIN, TX 78751                                                          ¨ E/F
                                              UNITED STATES                                                             ¨ G

 2.130        MONDO TEES, LLC                 3908 AVENUE B                                  CF ALMO UST LLC            þ D
                                              AUSTIN, TX 78751                                                          ¨ E/F
                                              UNITED STATES                                                             ¨ G


Official Form 206H                                               Schedule H: Codebtors                                            Page 8 of 9
 Debtor                           Case 21-10482-MFW
              Alamo DH Anderson Lane, LLC                         Doc 4       Filed 04/01/21
                                                                                    Case number       Page
                                                                                             (if known)      46 of 47
                                                                                                         21-10482

              (Name)


         Additional Page if Debtor Has More Codebtors

         Column 1: Codebtor                                                                Column 2: Creditor
                                                                                                                         Check all schedules
              Name                            Mailing Address                                Name
                                                                                                                         that apply

 2.131        MONDO TEES, LLC                 3908 AVENUE B                                  LEAGUE HOLDINGS, LLC       þ D
                                              AUSTIN, TX 78751                                                          ¨ E/F
                                              UNITED STATES                                                             ¨ G

 2.132        MONDO TEES, LLC                 3908 AVENUE B                                  THUNDERBIRD BROTHERS       þ D
                                              AUSTIN, TX 78751                               LLC                        ¨ E/F
                                              UNITED STATES                                                             ¨ G




Official Form 206H                                               Schedule H: Codebtors                                            Page 9 of 9
                                     Case 21-10482-MFW                        Doc 4            Filed 04/01/21                 Page 47 of 47
  Fill in this information to identify the case:

 Debtor        Alamo DH Anderson Lane, LLC


 United States Bankruptcy Court for the:     District of Delaware


 Case number          21-10482
  (if known)




 Official Form 202

 Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    12/15

 An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
 form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
 amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
 and the date. Bankruptcy Rules 1008 and 9011.

 WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
 connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
 and 3571.


                Delcaration and signature



          I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
          another individual serving as a representative of the debtor in this case.

          I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

          þ Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

          þ Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

          þ Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

          þ Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

          þ Schedule H: Codebtors (Official Form 206H)

          þ Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

          ¨ Amended Schedule

          ¨ Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

          ¨ Other document that requires a declaration

           I declare under penalty of perjury that the foregoing is true and correct.



           Executed on 3/31/2021
                            MM / DD / YYYY
                                                                    û   /s/ Matthew Vonderahe
                                                                        Signature of individual signing on behalf of debtor



                                                                        Matthew Vonderahe
                                                                        Printed name



                                                                        Chief Financial Officer
                                                                        Position or relationship to debtor




Official Form 202                                       Declaration Under Penalty of Perjury for Non-Individual Debtors
